Exhibit 10.1


Ensco plc 2018 Long-Term Incentive Plan
(As Effective May 21, 2018)
SECTION 1.
GENERAL PROVISIONS RELATING TO
PLAN GOVERNANCE, COVERAGE AND BENEFITS
Section 1.1    Background and Purpose
Ensco plc, a public limited company incorporated under the laws of England and
Wales (the “Company”), has adopted this plan document, entitled “Ensco plc 2018
Long-Term Incentive Plan” (the “Plan”), effective as of May 21, 2018 (the
“Effective Date”). This Plan applies to all Incentive Awards granted on or after
the Effective Date.
The purpose of the Plan is to foster and promote the long-term financial success
of the Company and to increase shareholder value by: (a) encouraging the
commitment of selected key Employees, (b) motivating superior performance of key
Employees by means of long-term performance related incentives, (c) encouraging
and providing key Employees with a program for obtaining ownership interests in
the Company which link and align their personal interests to those of the
Company’s shareholders, (d) attracting and retaining key Employees by providing
competitive compensation opportunities, and (e) enabling key Employees to share
in the long-term growth and success of the Company.
The Plan provides for payment of various forms of compensation. It is not
intended to be a plan that is subject to the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan will be interpreted, construed and
administered consistent with its status as a plan that is not subject to ERISA.
As of the Effective Date, the granting of new incentive awards under the Prior
Plans will not be permitted. On and after the Effective Date, any Released Prior
Plan Shares will become immediately available for grants of Incentive Awards
under this Plan and thus will not be available for grants under any Prior Plan.
Section 1.2 Definitions
The following terms will have the meanings set forth below:
(a)Affiliate means any Subsidiary and any other entity that, directly or through
one or more intermediaries, is controlled by the Company, as determined by the
Committee.
(b)Applicable Law means the requirements relating to the administration of
equity-based Incentive Awards under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted, and the applicable laws of any foreign
country or jurisdiction where Incentive Awards are, or will be, granted under
the Plan, including regulations and other authoritative guidance issued
thereunder by the appropriate governmental authority, as determined by the
Committee.
(c)Board means the then-current board of directors of the Company.
(d)Cash Award means any Incentive Award granted to a Grantee under the Plan that
is not valued by reference to, or otherwise based upon, Common Stock.
(e)Cause, when used in connection with the termination of a Grantee’s
Employment, unless otherwise provided in the applicable Incentive Agreement,
means the termination of the Grantee’s Employment by the Company or any
Affiliate by reason of:
(1)the occurrence of any act or omission by the Grantee that results in the
Grantee’s conviction, plea of no contest, plea of nolo contendere, or imposition
of unadjudicated probation for any felony or crime




--------------------------------------------------------------------------------

Exhibit 10.1


involving moral turpitude, or, where such Grantee is resident outside the US,
the conviction of the Grantee by a court of competent jurisdiction as to which
no further appeal can be taken of any crime by Grantee (other than a road
traffic offence for which no custodial sentence is given);
(2)the breach by the Grantee of any policy or written agreement with the Company
or any of its Subsidiaries, including, without limitation, the Company’s Code of
Business Conduct Policy and any employment or non-disclosure agreement;
(3)the Committee’s determination that the Grantee failed to substantially
perform the Grantee’s material duties (other than a failure resulting from the
Grantee’s illness or incapacity);
(4)the Grantee’s commission of an act of fraud, embezzlement, misappropriation,
intentional misconduct or gross negligence, or breach of fiduciary duty against
the Company or any of its Subsidiaries; or
(5)the Committee’s determination that the Grantee willfully failed to carry out
or comply with any lawful and reasonable material directive of the Board or the
Grantee’s immediate supervisor.
(f)CEO means the then-current Chief Executive Officer of the Company.
(g)Change in Control means a Change in Control of the Company, which will be
deemed to have occurred upon any of the following events: (i) a change in the
ownership of the Company, which occurs on the date that any one person, or more
than one person acting as a group, acquires ownership of Shares that, together
with Shares held by such person or persons acting in concert, constitutes more
than fifty percent (50%) of the total voting power of the Shares; (ii) a
majority of the members of the Board is replaced during any twelve (12)-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or
(iii) a sale of all or substantially all of the assets of Company.
Notwithstanding the foregoing, a “Change in Control” of the Company will not be
deemed to have occurred by virtue of the consummation of any transaction or
series of related transactions immediately following which the beneficial owners
of the voting Shares immediately before such transaction or series of
transactions continue to have a majority of the direct or indirect ownership in
one or more entities which, singly or together, immediately following such
transaction or series of transactions, either (a) own all or substantially all
of the assets of the Company as constituted immediately prior to such
transaction or series of transactions, or (b) are the ultimate Parent with
direct or indirect ownership of all of the voting Shares after such transaction
or series of transactions.
For further clarification, a “Change in Control” of the Company will not be
deemed to have occurred by virtue of the consummation of any transaction or
series of related transactions effected for the purpose of changing the place of
incorporation or form of organization of the Company or the ultimate Parent of
the Company and its Subsidiaries.
Further, in the case of any item of income under an Incentive Award to which the
foregoing definition would otherwise apply with the effect that the tax under
Code Section 409A would apply or be imposed on income under such Incentive
Award, but where such tax would not apply or be imposed if the meaning of the
term “Change in Control” met the requirements of Code Section 409A(a)(2)(A)(v),
then the term “Change in Control” herein will mean, but only with respect to the
income so affected, a transaction, circumstance or event that constitutes a
“Change in Control” (as defined above) and that also constitutes a “change in
control event” within the meaning of Treasury Regulation §1.409A-3(i)(5).
The Committee will have full and final authority, which will be exercised in its
discretion, to determine conclusively whether a Change in Control has occurred
pursuant to the above definition, the date of the occurrence of such Change in
Control and any incidental matters relating thereto; provided that any exercise
of authority in conjunction with a determination of whether a Change in Control
is a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) will be consistent with such regulation.




--------------------------------------------------------------------------------

Exhibit 10.1


(h)Code means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental authority.
(i)Committee means the Compensation Committee of the Board or such other
committee of Directors or other individuals satisfying Applicable Law as
appointed by the Board, or by the Compensation Committee, to administer the
Plan. To the extent that the Board or an authorized individual acts under the
Plan in accordance with a power of the Committee, pursuant to Applicable Law,
all rights, powers and authorities vested in the Committee under the Plan with
respect thereto will instead be exercised by the Board or such authorized
individual, and thus any reference in the Plan to the Committee in such context
will be deemed to include a reference to the Board or such authorized individual
when acting in such capacity.
(j)Common Stock means the Class A ordinary shares of the Company, nominal value
U.S.$0.10 per share, and any class of ordinary shares into which such Class A
ordinary shares may hereafter be converted, reclassified or recapitalized.
(k)Company means Ensco plc, a public limited company incorporated under the laws
of England and Wales, and any successor in interest thereto.
(l)Date of Grant means the effective date on which an Incentive Award is made to
a Grantee as set forth in the applicable Incentive Agreement; provided, however,
that for compliance with Section 16 of the Exchange Act or other Applicable Law,
the Date of Grant for an Incentive Award will be the date of shareholder
approval of the Plan if such date is later than the effective date of such
Incentive Award, as applicable.
(m)Director means a Board member.
(n)Disability means, unless otherwise defined in the Incentive Agreement, a
permanent and total disability (as defined in Code Section 22(e)(3)), whereby
the Grantee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the
Grantee will submit to any reasonable examination(s) required by such physician
upon request. Notwithstanding the foregoing provisions of this paragraph, in the
event that an Incentive Award is subject to Code Section 409A, then, in lieu of
the foregoing definition and to the extent necessary to comply with the
requirements of Code Section 409A, the definition of “Disability” for purposes
of such Incentive Award will be the definition of “disability” provided under
Code Section 409A if and to the extent inconsistent with the above definition.
(o)Dividend Equivalent Right means the right of the Grantee to receive the
equivalent value (in cash or in Shares) based on dividends paid on Shares, with
respect to the Shares specified in the Grantee’s Incentive Award as if such
Shares were held by the Grantee.
(p)Effective Date means May 21, 2018.
(q)Employee means either: (i) where the employee is resident outside the United
Kingdom, any employee of the Company (or any Parent or Subsidiary) within the
meaning of Code Section 3401(c) including, without limitation, officers who are
members of the Board; or (ii) where the employee is resident in the United
Kingdom, any employee of the Company (or any Parent or Subsidiary) within the
meaning of Section 230(1) of the UK Employment Rights Act 1996.
(r)Employment means that the individual is employed as an Employee by the
Company or any Parent, Subsidiary, or other Affiliate, or by any corporation
issuing or assuming an Incentive Award in any transaction described in Code
Section 424(a), or by a parent corporation or a subsidiary corporation of such
corporation issuing or assuming such Incentive Award, as the parent-subsidiary
relationship will be determined at the time of the corporate action described in
Code Section 424(a). In this regard, neither the transfer of an Employee from
Employment by the Company to Employment by any Parent or Subsidiary, nor the
transfer of an Employee from Employment by any Parent or Subsidiary to
Employment by the Company, will be deemed to be a termination of Employment.
Moreover, the Employment of an Employee will not be deemed




--------------------------------------------------------------------------------

Exhibit 10.1


to have been terminated because of an approved leave of absence from active
Employment on account of temporary illness, authorized vacation or granted for
reasons of professional advancement, education, or health, or during any period
required to be treated as a leave of absence by virtue of any applicable
statute, Company personnel policy or written agreement and/or any leave of
absence from active Employment on account of maternity leave, paternity leave,
adoption leave and/or shared parental leave under a right offered to such
Employee under Applicable Law.
Notwithstanding anything herein to the contrary, for purposes of the Plan, the
termination of Employment of an Employee will not result in the payment of any
amount hereunder that is subject to, and not exempt under, Code Section 409A,
unless such termination of Employment constitutes a “separation from service” as
defined under Code Section 409A. All determinations hereunder regarding
Employment or termination of Employment, and separation from service for
purposes of Code Section 409A, will be made by the Committee in its discretion.
(s)Equity Restructuring means any of the following: (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets, or (iii) a merger, consolidation or combination involving the
Company (other than a merger, consolidation or combination (A) in which the
Company is the continuing or surviving corporation and (B) which does not result
in the outstanding Shares being converted into or exchanged for different
securities, cash or other property, or any combination thereof).
(t)Exchange Act means the U.S. Securities Exchange Act of 1934, as amended, and
as interpreted by the rules, regulations and other authoritative guidance issued
thereunder by the appropriate governmental entity.
(u)Fair Market Value for a Share as of a particular date means and will be
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, its Fair Market Value will be the closing sales price for such
Common Stock as quoted on such exchange for such date, or if no sale occurred on
such date, the last day preceding such date during which a sale occurred, as
reported in a source that the Committee deems reliable; (ii) if the Common Stock
is not traded on a stock exchange but is quoted on a national market or other
quotation system, the closing sales price on such date, or if no sales occurred
on such date, then on the last date preceding such date during which a sale
occurred, as reported in a source that the Committee deems reliable; or (iii)
without an established market for the Common Stock, the Committee will determine
the Fair Market Value in its discretion.
(v)Good Reason means (unless a different definition of “Good Reason” is provided
in the applicable Incentive Agreement (in which case such definition will apply
with respect to the awards issued under that agreement)) the occurrence of one
or more of the following events (without the Grantee's express written consent):
(1)a material diminution in the Grantee’s authority, duties or responsibilities
within the Company and its Subsidiaries immediately prior to the Change in
Control;
(2)a material (i.e., at least ten percent (10%)) reduction in the Grantee’s base
salary or bonus compensation formula in effect immediately prior to the Change
in Control;
(3)a material reduction in employee benefits, on an aggregated basis, as
compared to the coverage or benefits to which the Grantee was entitled
immediately prior to the Change in Control under the same or similar plans,
programs or policies after the Change in Control; or
(4)for any shore-based, non-expatriate Grantee, a geographical relocation of the
Grantee's principal office location by more than 50 miles.
In the event of the occurrence of any of the above listed events and in the
event the Grantee wishes to resign from his or her Employment on the basis of
occurrence of such event, the Grantee will give notice of the proposed
resignation, and the successor entity will have a period of thirty (30) days
following its receipt of such notice to remedy the breach or occurrence giving
rise to such proposed resignation. In the event the successor entity fails to so
remedy said breach or occurrence by expiration of said thirty (30)-day period,




--------------------------------------------------------------------------------

Exhibit 10.1


the Grantee will be deemed to have resigned from his or her Employment for Good
Reason for purposes of Section 7.8.
(w)Grantee means any Employee who is granted an Incentive Award under the Plan.
(x)Host Country means the country or residence of the Company or its Subsidiary
which has the legal relationship of employer and employee with the Grantee.
(y)Immediate Family means with respect to a Grantee, the Grantee’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.
(z)Incentive Agreement means an agreement entered into between the Company and
the Grantee setting forth the terms and conditions pursuant to which an
Incentive Award is granted under the Plan, as such agreement is further defined
in Section 7.1. The agreement may be in the form of an award deed and may be
written or electronic as determined by the Committee. No officer or director
will execute an Incentive Agreement for himself or herself on behalf of the
Company.
(aa)Incentive Award means any grant under the Plan to a Grantee of a
Nonstatutory Stock Option, ISO, SAR, RSA, RSU, Other Stock-Based Award, Cash
Award, or Dividend Equivalent Right.
(bb)    Insider means, while the Company is a Publicly Held Corporation, an
individual who is, on the relevant date, an officer, Director or ten percent
(10%) beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act.
(cc)    ISO means a stock option granted by the Committee to a Grantee under
Section 2, which is designated by the Committee as an incentive stock option and
is intended to qualify as an incentive stock option under Code Section 422.
(dd)    Nonstatutory Stock Option means a stock option granted by the Committee
to a Grantee under Section 2 that is not designated by the Committee as an ISO.
(ee)    Option Price means the exercise price at which a Share may be purchased
by the Grantee of a Stock Option.
(ff)    Other Stock-Based Award means an Incentive Award granted by the
Committee to a Grantee under Section 5.1 that is valued, in whole or in part, by
reference to, or is otherwise based upon, Common Stock, and is payable in cash
or in Shares.
(gg)    Parent means any corporation (whether now or hereafter existing) which
constitutes a “parent” of the Company, as defined in Code Section 424(e).
(hh)    Performance-Based Award means a grant of an Incentive Award under the
Plan pursuant to Section 6.
(ii)    Performance Criteria means the business criteria that are specified by
the Committee pursuant to Section 6 for an Incentive Award, with the
satisfaction of such business criteria during the Performance Period being
required in order for the grant and/or vesting of the Incentive Award to occur,
as specified in the applicable Incentive Agreement.
(jj)    Performance Period means a period of time determined by the Committee
over which performance is measured for the purpose of determining a Grantee’s
right to, and the payment value of, any Incentive Award.
(kk)    Person means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.




--------------------------------------------------------------------------------

Exhibit 10.1


(ll)    Plan means the Ensco plc 2018 Long-Term Incentive Plan, as effective on
the Effective Date, which is set forth herein and as it may be amended from time
to time.
(mm)    Plan Maximum means the “Plan Maximum” as defined in Section 1.4.
(nn)    Prior Plans means (i) the Ensco plc 2012 Long-Term Incentive Plan (the
“2012 LTIP”), and (ii) the Ensco International Incorporated 2005 Long-Term
Incentive Plan, As Revised and Restated on December 22, 2009 and As Assumed by
Ensco plc as of December 23, 2009 (the “2005 LTIP”), each as amended from time
to time. The terms and conditions of the 2012 LTIP and the 2005 LTIP will each
continue to apply to and govern the determination, exercise and payment of the
respective stock options and other awards granted under the 2012 LTIP and the
2005 LTIP, as applicable, prior to the Effective Date.
(oo)    Publicly Held Corporation means a corporation issuing any class of
common equity securities required to be registered under Section 12 of the
Exchange Act.
(pp)    Recapitalization means any event in which the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure.
(qq)    Released Prior Plan Share means any Share under a Prior Plan that is the
subject of an outstanding stock option or other type of stock incentive award
under the Prior Plan, which stock incentive award, on or after the Effective
Date is forfeited or terminated, expires unexercised, or in any other manner
causes the Share covered by such stock incentive award to be returned to the
share pool under the Prior Plan, as determined under the rules in Section 1.5.
(rr)    Restricted Stock means one or more Shares of Common Stock that are
issued or transferred to a Grantee pursuant to Section 3, and are subject to
certain vesting or other restrictions as set forth in the Plan and in the
Grantee’s Incentive Agreement.
(ss)    Restriction Period means the period of time determined by the Committee
and set forth in the Incentive Agreement during which the transfer of Restricted
Stock by the Grantee is restricted or is subject to a “substantial risk of
forfeiture” under Code Section 83 for a Grantee who is subject to U.S. income
taxation under the Code.
(tt)    RSA means a “restricted stock award,” which is an authorization by the
Committee to issue or transfer Restricted Stock to a Grantee pursuant to
Section 3.
(uu)    RSU means a “restricted stock unit,” which is a right granted to a
Grantee pursuant to Section 4 which entitles the Grantee to receive one Share,
or an amount in cash or other consideration determined by the Committee to be of
equal value as of the settlement date, subject to certain vesting conditions and
other restrictions as set forth in the Plan or in the Grantee’s Incentive
Agreement.
(vv)    Rule 16b-3 means Rule 16b-3 as promulgated under the Exchange Act.
(ww)    SAR means a “stock appreciation right” as described in Section 2.3.
(xx)    SAR Price means the exercise price of each Share covered by a SAR, as
determined on its Date of Grant.
(yy)    Securities Act means the U.S. Securities Act of 1933, as amended.
(zz)    Share means a share of Common Stock.
(aaa)    Share Pool means the number of Shares authorized for issuance under
Section 1.4, as adjusted for (i) awards and payouts under Section 1.5 and
(ii) changes and adjustments as described in Section 7.6.
(bbb)    Spread means the difference between the exercise price per Share
specified in a SAR grant and the Fair Market Value of a Share on the date of
exercise of the SAR.




--------------------------------------------------------------------------------

Exhibit 10.1


(ccc)    Stock Option means pursuant to Section 2, (i) an ISO or (ii) a
Nonstatutory Stock Option. In accordance with Code Section 422, only an Employee
may be granted an ISO.
(ddd)    Subsidiary means any entity (whether a corporation, partnership, joint
venture or other form of entity), other than the Company, whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain; except that, with respect to the
issuance of ISOs, the term “Subsidiary” will have the same meaning as the term
“subsidiary corporation” as defined in Code Section 424(f) as required by Code
Section 422.
(eee)    Tax Equalization or Hypothetical Tax means the methodology established
by the Company, either through general personnel policies or specific agreement,
to neutralize, in whole or in part, the tax consequences to Employees assigned
to locations outside of the Employee’s home country.
(fff)    Unallocated Prior Plan Shares means any Share that was authorized for
issuance under the share pool for a Prior Plan, but such Share, as of the
Effective Date, is not subject to an outstanding stock incentive award under
such Prior Plan.
(ggg)    Withholding Taxes means any amounts withheld from the Grantee by the
Company or any Affiliate (i) to meet the obligation of the Company or any of its
Subsidiaries with respect to withholding of taxes or social security
contributions imposed by the Host Country or country of the Grantee’s residence
or citizenship, as applicable, upon any taxable event for the Grantee arising as
a result of any Incentive Award, or (ii) to meet the obligation of the Grantee,
if any, to the Company or any of its Subsidiaries under the Company’s Tax
Equalization or Hypothetical Tax policies or specific agreements relating
thereto.
Section 1.3    Plan Administration
(a)     Authority of the Committee. To the extent Applicable Law permits, the
Board may delegate any or all of its powers under the Plan to the Committee or
officers of the Company or any of its Subsidiaries. The Board may abolish any
Committee or re-vest in itself any previously delegated authority at any time.
Except as may be limited by Applicable Law and subject to the provisions herein,
the Committee will have the complete power and authority to (i) select Grantees
who will participate in the Plan; (ii) determine the sizes, duration and types
of Incentive Awards; (iii) determine the terms and conditions of Incentive
Awards and Incentive Agreements; (iv) determine whether any Shares subject to
Incentive Awards will be subject to any restrictions on transfer; (v) construe
and interpret the Plan and any Incentive Agreement or other agreement entered
into under the Plan; and (vi) establish, amend, or waive rules for the Plan’s
administration. Further, the Committee will make all other determinations which
may be necessary or advisable for the administration of the Plan.
(b)     Decisions Binding. All determinations and decisions of the Committee
will be made in its discretion pursuant to the provisions of the Plan, and will
be final, conclusive and binding on all Persons including the Company, its
shareholders, employees, Grantees, and their estates and beneficiaries. The
Committee’s decisions and determinations with respect to the Plan or any
Incentive Award need not be uniform and may be made selectively among Incentive
Awards, Grantees and other Persons, whether or not such Incentive Awards are
similar or such Persons are similarly situated.
(c)     Modification of Outstanding Incentive Awards. Subject to the shareholder
approval requirements under Section 8.7 or as otherwise required, the Committee
may, in its discretion, provide for the extension of the exercisability of an
Incentive Award, accelerate the vesting or exercisability of an Incentive Award,
eliminate or make less restrictive any restrictions contained in an Incentive
Award, waive any restriction or other provisions of an Incentive Award, or
otherwise amend or modify an Incentive Award in any manner that (i) is not
adverse to the Grantee to whom such Incentive Award was granted, (ii) is
consented to by such Grantee, and (iii) does not cause the Incentive Award to
provide for the deferral of compensation in a manner that does not comply with
Code Section 409A or is not exempt under Code Section 409A (unless otherwise
determined by the Committee). With respect to an Incentive Award that is an ISO,
no adjustment thereto




--------------------------------------------------------------------------------

Exhibit 10.1


will be made to the extent constituting a “modification” within the meaning of
Code Section 424(h)(3) unless otherwise agreed to by the Grantee in writing.
Notwithstanding the above provisions of this subsection, no amendment or
modification of an Incentive Award will be made to the extent such modification
results in any Stock Option having an exercise price that is less than 100% of
the Fair Market Value per Share on the Date of Grant (110% for Grantees of ISOs
who are 10% or greater shareholders pursuant to Section 1.7(b)). With respect to
restrictions in the Plan that are based on the requirements of Rule 16b-3, Code
Section 422, the rules of the New York Stock Exchange or any other national
stock exchange or inter-dealer quotation system upon which the Common Stock is
listed or quoted, or any other Applicable Law, to the extent that any such
restrictions are no longer required by Applicable Law, the Committee will have
the sole discretion and authority to grant Incentive Awards that are not subject
to such mandated restrictions and/or to waive any such mandated restrictions
with respect to outstanding Incentive Awards.
(d)     Delegation of Authority. To the extent consistent with Applicable Law,
the Committee may delegate to designated officers or other employees of the
Company any of its duties and authority under the Plan pursuant to such
conditions or limitations as the Committee may establish from time to time,
including, without limitation, the authority to recommend Grantees and the forms
and terms of their Incentive Awards.
(e)     Limitation of Liability. The Committee and each member thereof will be
entitled to, in good faith, rely or act upon any report, opinion, calculation or
other information furnished by any officer or employee of the Company or an
Affiliate, the Company’s independent certified public accountants, legal counsel
or other advisors to the Company, or any consultant, attorney, accountant or
other advisor retained by the Committee to assist in the administration of the
Plan. No individual who is or was a member of the Board or the Committee or who
has otherwise been delegated authority under the Plan, will be liable for any
act, omission, interpretation, decision, construction or determination made in
good faith in connection with the Plan or any Incentive Award. Notwithstanding
any other provisions of the Plan, no individual acting as a director, officer,
employee or agent of the Company or any Affiliate will be liable to any Grantee,
former Grantee, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan or any Incentive
Award, and such individual will not be personally liable with respect to the
Plan because of any contract or other instrument executed in his or her capacity
as a director, officer, employee or agent of the Company or any Affiliate.
(f)     Indemnification. Each individual who is or was a member of the Board or
the Committee or who has otherwise been delegated authority under the Plan will,
to the fullest extent permitted by law, be indemnified by the Company against
and from any damage, loss, liability, cost and expense that may be imposed upon
or reasonably incurred by such individual in connection with or resulting from
any claim, action, suit, or proceeding to which such individual may be a party
or in which he or she may be involved by reason of any action taken or failure
to act under the Plan, except for any such act or omission constituting willful
misconduct or gross negligence. Each such individual will, to the fullest extent
permitted by law, be indemnified by the Company for all amounts paid by him or
her in settlement thereof, with the Company’s approval, or paid by such
individual in satisfaction of any judgment in any such action, suit, or
proceeding against such individual, provided that such individual will give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification will not be exclusive of any other rights of
indemnification to which each such individual may be entitled (i) under the
Company’s Articles of Association, (ii) pursuant to any separate indemnification
or hold harmless agreement with the Company or any Affiliate, (iii) as a matter
of law, contract or otherwise, or (iv) any power that the Company or any
Affiliate may have to indemnify them or hold them harmless.
(g)     Expenses of Committee. The Committee may employ legal counsel,
including, without limitation, independent legal counsel and counsel regularly
employed by the Company, and other agents as the Committee may deem appropriate
for the administration of the Plan. All expenses incurred by the Committee in
interpreting and administering the Plan, including, without limitation, meeting
expenses and professional fees, will be paid by the Company.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 1.4    Share Reserve of Common Stock Available for Incentive Awards
(a)     Subject to adjustment under Section 7.6, there will be available for
Incentive Awards that are granted wholly or partly in Shares (including rights
or Stock Options that may be exercised for or settled in Shares) any Unallocated
Prior Plan Shares and any Released Prior Plan Shares, plus an additional
Twenty-Seven Million (27,000,000) Shares (together, the aggregate number of such
Shares is referred to as the “Plan Maximum”). Pursuant to Section 1.5(c), the
number of such reserved Shares for Incentive Awards granted under the Plan that
are forfeited or terminated, expire unexercised, are settled in cash in lieu of
Shares or in a manner such that all or some of the Shares covered by an
Incentive Award are not issued to a Grantee or are exchanged for Incentive
Awards that do not involve Common Stock, will again immediately become available
for grants of Incentive Awards hereunder.
(b)     Any Shares that are subject to Awards of Stock Options will be counted
against the Plan Maximum as one (1) Share for every one (1) Share granted. Any
Shares that are subject to Awards other than Stock Options will be counted
against the Plan Maximum as two (2) Shares for every one (1) Share granted.
(c)     Subject to adjustment under Section 7.6, the aggregate number of Shares
that may be issued upon exercise of ISOs will be Twenty-Seven Million
(27,000,000) of the Shares reserved pursuant to the previous paragraph.
The Committee may from time to time adopt and observe such procedures concerning
the counting of Shares against the Share reserve as it deems appropriate but
only to the extent consistent with the foregoing provisions of this Section 1.4.
Section 1.5    Share Pool Adjustments for Awards and Payouts
(a)     Incentive Awards will reduce the number of Shares authorized for
issuance under the Share Pool in accordance with the ratio in Section 1.4(b).
(b)     In certain circumstances, Shares subject to an Incentive Award will not
be issued or transferred to a Grantee, or will be reacquired by the Company.
Such Shares will no longer be charged against the Share reserve in Section 1.4,
and may be used thereafter for grants of additional Incentive Awards under the
Plan. The following additional parameters will apply:
(1)To the extent an Incentive Award is settled or paid in cash, Shares subject
to such Incentive Award will not be considered to have been issued and thus will
not be applied against the Share reserve in Section 1.4.
(2)To the extent that any outstanding Incentive Award that is to be settled in
Shares is forfeited, cancelled, returned to the Company for failure to satisfy
vesting requirements or other conditions thereof, or otherwise terminates
without an issuance of Shares being made, the Share reserve in Section 1.4 will
be credited with the number of Shares covered thereby and such Shares may be
made subject to future Incentive Awards under the Plan.
(3)If an Incentive Award may be settled in Shares or cash, such Shares will be
deemed issued only when and to the extent that settlement or payment is actually
made in Shares. To the extent an Incentive Award is settled or paid in cash, and
not Shares, any Shares previously reserved for issuance pursuant to such
Incentive Award will again be deemed available for issuance under Section 1.4,
and the Share reserve in Section 1.4, will be reduced only by the number of
Shares actually issued and transferred to the Grantee.
(4)Notwithstanding the foregoing: (A) Shares withheld or tendered to pay
Withholding Taxes or to purchase Shares upon the exercise of an Incentive Award
(by either actual delivery or attestation of the Shares) will not again be
available for the grant of Incentive Awards under the Plan, and (B) the full
number of Shares subject to an Incentive Award that is a Stock Option or SAR
which is settled by the issuance of Shares will be counted against the Share
reserve in Section 1.4, regardless of the number of Shares actually issued upon
the settlement of such Stock Option or SAR. Shares delivered by a Grantee to the
Company to satisfy Withholding Taxes will be treated in the same way as Shares
withheld or deducted from




--------------------------------------------------------------------------------

Exhibit 10.1


an Incentive Award (as specified above) and thus will not be available for
future grants from the Share reserve under Section 1.4.
(5)Upon exercise of a SAR, or the exercise of a Stock Option by means of a net
settlement, the number of Shares subject to the Incentive Award that are then
being exercised will be counted against the Share reserve in Section 1.4, on the
basis of one Share for every Share subject thereto, regardless of the actual
number of Shares, if any, used to settle the Incentive Award upon exercise.
(6)Any Shares repurchased by the Company on the open market using the proceeds
from the exercise of an Incentive Award will not increase the Share reserve in
Section 1.4.
(7)The payment of Dividend Equivalent Rights in cash in conjunction with any
outstanding Incentive Awards will not be counted against the Share reserve in
Section 1.4.
(c)     On and after the Effective Date, any Released Prior Plan Share will be
credited to the Share reserve in Section 1.4 when the Share becomes a Released
Prior Plan Share, and thus becomes available at that time to be applied for
grants of Incentive Awards under this Plan, subject to the terms and conditions
of this Plan only and not any Prior Plan.
Section 1.6    Shares Available
The Shares available for issuance or transfer under the Plan will be made
available from Shares now or hereafter (a) held in the treasury of the Company,
(b) authorized but unissued, or (c) to be purchased or acquired by the Company
or an employee benefit trust. No fractional shares will be issued under the
Plan; payment for fractional shares will be made in cash.
Section 1.7    Participation
(a)     Eligibility. Incentive Awards may be granted only to an individual who,
at the time of grant, is an Employee. The Committee will from time to time
designate those Employees, if any, to be granted Incentive Awards under the
Plan, the type of Incentive Awards granted, the number of Shares, Stock Options,
rights or units, as the case may be, which will be granted to each such
individual, and any other terms or conditions relating to the Incentive Awards
as it may deem appropriate to the extent consistent with the provisions of the
Plan. A Grantee who has been granted an Incentive Award may, if otherwise
eligible, be granted additional Incentive Awards at any time.
(b)     ISO Eligibility. ISOs may only be granted to Employees. In addition, no
Employee will be eligible for the grant of any ISO who owns or would own
immediately before the grant of such ISO, directly or indirectly, stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, or any Parent or Subsidiary as determined under
Code Section 422. This restriction does not apply if, at the time such ISO is
granted, the ISO exercise price is at least one hundred and ten percent (110%)
of the Fair Market Value on the Date of Grant and the ISO by its terms is not
exercisable after the expiration of five (5) years from the Date of Grant. For
the purpose of the immediately preceding sentence, the attribution rules of Code
Section 424(d) will apply for the purpose of determining an Employee’s
percentage ownership in the Company or any Parent or Subsidiary. This paragraph
will be construed consistent with the requirements of Code Section 422.
Section 1.8    Types of Incentive Awards
The types of Incentive Awards under the Plan are Stock Options, SARs, RSAs,
RSUs, Other Stock-Based Awards, Cash Awards or any combination of the foregoing.
Section 1.9    Minimum Vesting Requirements
Except with respect to Shares not to exceed five percent (5%) of the Plan
Maximum, no Award which vests on the basis of the Grantee’s continued Employment
shall vest earlier than one year following its Date of Grant, and no Award which
vests on the basis of attainment of Performance Criteria shall provide for a
Performance Period of less than one year.




--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 2.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
Section 2.1    Grant of Stock Options
The Committee is authorized to grant Stock Options to Grantees, in accordance
with the terms and conditions of the Plan, and with such additional terms and
conditions, not inconsistent with the Plan, as the Committee will determine in
its discretion. Successive grants may be made to the same Grantee regardless of
whether any Stock Option previously granted to such person remains unexercised.
Section 2.2    Stock Option Terms
(a)     Grant. Each grant of a Stock Option will be evidenced by an Incentive
Agreement, which will specify the number of Shares to which it pertains. Among
its other provisions, each Incentive Agreement will set forth the extent to
which the Grantee will have the right to exercise the Stock Option following
termination of the Grantee’s Employment. Such provisions will be determined in
the discretion of the Committee and included in the Grantee’s Incentive
Agreement, and they need not be uniform among all Stock Options issued pursuant
to the Plan or to the same Grantee.
(b)     Exercise Price. The exercise price per Share under each Stock Option
will be (i) not less than 100% of the Fair Market Value per Share on its Date of
Grant and (ii) specified in the Incentive Agreement; provided, however, if the
Grantee of an ISO is a 10% or greater shareholder pursuant to Section 1.7(b),
the exercise price for the ISO will not be less than 110% of the Fair Market
Value on the Date of Grant. Each Stock Option will specify the method of
exercise which will be consistent with Section 2.4(a).
(c)     Term. In the Incentive Agreement, the Committee will fix the term of
each Stock Option, but not to exceed (i) ten (10) years from the Date of Grant
for ISO grants or (ii) five (5) years for ISO grants to 10% or greater
shareholders pursuant to Section 1.7(b). In the event no term is set out in the
Incentive Agreement, the term of the Stock Option will be ten (10) years from
the Date of Grant.
(d)     Exercise. The Committee will determine the time or times at which a
Stock Option may be exercised, in whole or in part. Each Stock Option may
specify the required period of continuous Employment, the Performance Criteria
or any other requirements to be achieved before the Stock Option or portion
thereof will become exercisable. Each Stock Option, the exercise of which, or
the timing of the exercise of which, is dependent, in whole or in part, on the
achievement of designated Performance Criteria, may specify a minimum level of
achievement in respect of the specified Performance Criteria below which no
Stock Options will be exercisable and a method for determining the number of
Stock Options that will be exercisable if performance is at or above such
minimum but short of full achievement of the Performance Criteria. All such
particular terms and conditions of the Stock Option will be set forth in the
Grantee’s Incentive Agreement. A Stock Option cannot be exercised after the end
of the term of the Stock Option.
(e)     $100,000 Annual Limit on ISOs. Notwithstanding any contrary provision in
the Plan, a Stock Option designated as an ISO will be an ISO only to the extent
that the aggregate Fair Market Value (determined as of the time the ISO is
granted) of the Shares with respect to which ISOs are exercisable for the first
time by the Grantee during any single calendar year (under the Plan and all
other plans of the Company and its Subsidiaries or Parent as determined under
Code Section 424) does not exceed $100,000. This limitation will be applied by
taking ISOs into account in the order in which they were granted and will be
construed in accordance with Code Section 422(d). To the extent that a Stock
Option intended to constitute an ISO exceeds the $100,000 limitation (or other
limitation under Code Section 422), the portion of the Stock Option that exceeds
such limitation will be deemed a Nonstatutory Stock Option. In such event, all
other terms and provisions of such Stock Option grant will remain unchanged.
(f)     No Reloads. Incentive Agreements for Stock Options will not contain any
provision entitling a Grantee to the automatic grant of additional Stock Options
in connection with the exercise of the original Stock Option.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.3    SARs
(a)     Grant. The Committee may grant SARs to any Grantee. The terms and
conditions of each SAR will be evidenced by an Incentive Agreement. A SAR is the
right to receive an amount equal to the Spread with respect to a Share upon the
exercise of the SAR. SARs may be granted in tandem with the grant of a Stock
Option, in which case the Incentive Agreement will provide that (1) the SAR will
be cancelled when and to the extent the related Stock Option is exercised and
(2) the exercise of the SAR will result in the surrender of the right to
purchase the Share under the Stock Option as to which the SAR was exercised.
Alternatively, SARs may be granted independently of Stock Options, in which case
the grant of SARs will be evidenced by an Incentive Agreement. Any SARs granted
under the Plan are intended to satisfy the requirements under Code Section 409A
to the effect that such SARs do not provide for the deferral of compensation
that is subject to taxation under Code Section 409A.
(b)     General Provisions. The SAR price per Share will not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the Date of Grant
of the SAR. The term of the SAR will be determined by the Committee but will not
be greater than ten (10) years from the Date of Grant. The Committee will not
include any feature for the deferral of compensation other than deferral of the
recognition of income until exercise of the SAR.
(c)     Exercise. SARs will be exercisable subject to Section 2.4 or such other
terms and conditions as the Committee will specify in the Incentive Agreement
for the SAR grant. No SAR granted to an Insider may be exercised prior to six
(6) months from the Date of Grant, except in the event of the death or
Disability of such Grantee which occurs prior to the expiration of such
six-month period if so permitted under the Incentive Agreement.
(d)     Settlement. Upon exercise of the SAR, the Grantee will receive an amount
equal to the Spread. The Spread, less applicable withholdings, will be payable
in cash, Shares, or some combination of cash and Shares, within 30 calendar days
of the exercise date.
Section 2.4    Stock Option and SAR Exercises
(a)     Method of Exercise. Stock Options and SARs may be exercised by
delivering to the Company a written notice of exercise, in a form the Committee
approves (which may be electronic), signed by the person authorized to exercise
the Stock Option or SAR, together with, as applicable, payment in full (i) as
specified in Section 2.4(b) for the number of Shares for which the Incentive
Award is exercised and (ii) as specified in Section 8.3 for any applicable
taxes. Unless otherwise determined by the Committee, a Stock Option or SAR may
not be exercised for a fraction of a Share.
Dispositions to a broker effecting a “cashless exercise” are not exempt under
Section 16 of the Exchange Act while the Company is a Publicly Held Corporation.
Moreover, in no event will the Committee allow the Option Price to be paid with
a form of consideration, including a loan or a “cashless exercise,” if such form
of consideration would violate the Sarbanes-Oxley Act of 2002, as determined by
the Committee.
(b)    Payment upon Exercise. Subject to any Company insider trading policy
(including blackout periods) or other Applicable Law, unless otherwise
determined by the Committee in its discretion, the exercise price of a Stock
Option must be paid by:
(1)    cash, wire transfer of immediately available funds or by check payable to
the order of the Company; or
(2)    as consistent with Applicable Law, if the Company is a Publicly Held
Corporation at the time of exercise, (A) delivery (including telephonically to
the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Grantee’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; provided that such amount is paid
to the Company at such time as may be required by the Committee.




--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Delivery of Shares. As soon as practicable after receipt of a written
notification of exercise and full payment, the Company will deliver, or cause to
be delivered, to or on behalf of the Grantee, in the name of the Grantee or
other appropriate recipient, evidence of ownership for the number of Shares
purchased under the Stock Option.
(d)    Transfer of Stock Options. Subject to Section 7.4, during the lifetime of
a Grantee, each Stock Option granted to the Grantee will be exercisable only by
the Grantee (or his or her legal guardian in the event of his or her Disability)
or by a broker-dealer acting on his or her behalf pursuant to a cashless
exercise under the foregoing provisions of this Section 2.4(a).
(e)    Restrictions on Share Transferability. The Committee may impose such
restrictions on any grant of Stock Options or on any Shares acquired pursuant to
the exercise of a Stock Option as it may deem advisable, including, without
limitation, restrictions under (i) any shareholders’ agreement, buy/sell
agreement, right of first refusal, non-competition, and any other agreement
between the Company and any of its securities holders or employees or (ii) any
Applicable Law. Any certificate issued to evidence Shares issued upon the
exercise of an Incentive Award may bear such legends and statements as the
Committee will deem advisable to assure compliance with Applicable Law.
Any Grantee or other Person exercising an Incentive Award will be required, if
requested by the Committee, to give a written representation that the Incentive
Award and the Shares subject to the Incentive Award will be acquired for
investment and not with a view to public distribution; provided, however, that
the Committee, in its discretion, may release any Person receiving an Incentive
Award from any such representations either prior to or subsequent to the
exercise of the Incentive Award.
(f)    Notification of Disqualifying Disposition of Shares from ISOs.
Notwithstanding any other provision of the Plan, a Grantee who disposes of
Shares acquired upon the exercise of an ISO by a sale or exchange either (i)
within two (2) years after the date of the grant of the ISO under which the
Shares were acquired or (ii) within one (1) year after the transfer of such
Shares to him or her pursuant to exercise, will promptly notify the Company of
such disposition, the amount realized and his or her adjusted basis in such
Shares.
(g)    Proceeds of Option Exercise. The proceeds received by the Company from
the sale of Shares pursuant to Stock Options exercised under the Plan will be
used for general corporate purposes.
SECTION 3.
RESTRICTED STOCK AWARDS
Section 3.1    Award of Restricted Stock
(a)    Grant. Each grant of an RSA will be evidenced by an Incentive Agreement.
Shares of Restricted Stock may be awarded by the Committee with such
restrictions during the Restriction Period as the Committee will designate in
its discretion. Any such restrictions may differ with respect to a particular
Grantee. Restricted Stock will be awarded for no additional consideration or
such additional consideration as the Committee may determine, which
consideration may be less than, equal to or more than the Fair Market Value of
the shares of Restricted Stock on the Date of Grant. Any RSA may, at the time of
grant, be designated by the Committee as a Performance-Based Award.
(b)    Immediate Transfer without Immediate Delivery of Restricted Stock. Unless
otherwise specified in the Grantee’s Incentive Agreement, each RSA will
constitute an immediate transfer of the record and beneficial ownership of the
Shares of Restricted Stock to the Grantee. Shares subject to an RSA may be
issued in the name of the Grantee and held, together with a stock power endorsed
in blank, by the Committee or Company (or their delegates) or in trust or in
escrow pursuant to an agreement satisfactory to the Committee or Company, until
such time as the restrictions on transfer have expired. All such terms and
conditions will be set forth in the Grantee’s Incentive Agreement. The Company
or Committee (or their delegates) will issue to the Grantee a receipt evidencing
the certificates held by it which are registered in the name of the Grantee.




--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Dividends. A Grantee holding an RSA will be entitled to all ordinary cash
dividends paid with respect to such Shares without regard to any vesting
requirements, unless the Committee provides otherwise in the Incentive
Agreement. In addition, unless the Committee provides otherwise, if any
dividends or distributions are paid in Shares, or consist of a dividend or
distribution to holders of Common Stock of property other than an ordinary cash
dividend, the Shares or other property will be subject to the same restrictions
on transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid.
(d)    Stock Certificates. The Company may require that the Grantee deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of Shares of Restricted Stock, together with a stock power endorsed in
blank.
(e)    Voting Rights. A Grantee holding Shares of Restricted Stock will be
entitled to all voting rights in such Shares, unless the Committee provides
otherwise in the Incentive Agreement.
(f)    Other Terms and Conditions. Unless provided otherwise in the Grantee’s
Incentive Agreement for an RSA, (i) the Grantee will not be entitled to delivery
of the stock certificate until the forfeiture restrictions have expired, (ii)
the Company will retain custody of the Shares until the forfeiture restrictions
have expired, (iii) the Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of or encumber the Shares until the forfeiture
restrictions have expired, (iv) a breach of the terms and conditions in the
Grantee’s Incentive Agreement will result in a forfeiture of the RSA, and
(v) with respect to the payment of any dividend (or Dividend Equivalent Right)
with respect to Shares subject to an RSA directly to the Grantee, each such
dividend (or Dividend Equivalent Right) will be paid no later than the end of
the calendar year in which the dividends (or Dividend Equivalent Rights) are
paid to shareholders of such class of shares or, if later, the fifteenth day of
the third month following the date the dividends (or Dividend Equivalent Rights)
are paid to shareholders of such class of shares. At the time an RSA is granted,
the Committee may, in its discretion, prescribe in the Grantee’s Incentive
Agreement such additional terms, conditions, or restrictions relating to RSAs,
including, but not limited to, rules pertaining to the termination of Employment
(by retirement, disability, death, or otherwise) of the Grantee prior to
expiration of the forfeitures restrictions.
(g)    Committee’s Discretion to Accelerate Vesting of RSAs. Upon the event that
the Committee exercises its discretion to fully vest any or all Shares subject
to an RSA, all forfeiture restrictions applicable to such RSA will terminate as
of such date. Any action by the Committee pursuant to this paragraph may vary
among individual Grantees and may vary among the RSAs held by any individual
Grantee.
(h)    Requirement to Enter into Tax Election. Where a Grantee is resident in
the United Kingdom, the Committee may require the Grantee to make or enter into
a valid election with his or her or her employer under Section 431 of the UK
Income Tax (Earnings and Pensions) Act 2003 to disapply the provisions of
Chapter 2 of Part 7 of that Act in respect of any Shares awarded as part of an
RSA.
Section 3.2    Restrictions
(a)    Issuance of Certificates. Reasonably promptly after the Date of Grant
with respect to Shares of Restricted Stock, the Company may cause to be issued a
stock certificate, which is registered in the name of the Grantee to whom such
Shares of Restricted Stock were granted, evidencing such Shares; provided,
however, that the Company will not cause to be issued such a stock certificate
unless it has received a stock power duly endorsed in blank with respect to such
Shares. Each such stock certificate will bear the following legend or any other
legend approved by the Company:
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Ensco plc 2018
Long-Term Incentive Plan and an Incentive Agreement entered into between the
registered owner of such shares and Ensco plc. A copy of the Plan and Incentive
Agreement are on file in the main corporate office of Ensco plc.




--------------------------------------------------------------------------------

Exhibit 10.1


Such legend will not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Shares vest pursuant to the terms of the
Incentive Agreement.
(b)    Removal of Restrictions. The Committee, in its discretion, will have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that, by reason of a change in Applicable Law or another change in
circumstance arising after the Date of Grant of the Restricted Stock, such
action is necessary or appropriate.
Section 3.3    Delivery of Shares
Subject to Withholding Taxes under Section 8.3 and to the terms of the Incentive
Agreement, a stock certificate evidencing the Shares of Restricted Stock with
respect to which the restrictions in the Incentive Agreement have been satisfied
will be delivered to the Grantee or other appropriate recipient free of
restrictions.
SECTION 4.
RESTRICTED STOCK UNITS
Section 4.1    Grant of RSUs
The Committee may grant RSUs to a Grantee, as selected in the discretion of the
Committee, in such amounts as will be determined by the Committee in its
discretion. Each grant of RSUs will be evidenced by an Incentive Agreement that
sets forth the number of RSUs covered by the Incentive Award and the terms,
conditions, restrictions and other provisions applicable to the RSUs as may be
specified by the Committee consistent with the terms of the Plan, including, as
applicable, provisions relating to compliance with, or exemption under, Code
Section 409A. The Committee may award RSUs to a Grantee that are payable in
Shares or cash, or in a combination thereof. Any RSU may, at the time of grant,
be designated by the Committee as a Performance-Based Award.
Section 4.2    Restrictions and Lapse of Restrictions on RSUs
RSUs will be subject to such restrictions on transferability, risk of forfeiture
and other restrictions as the Committee may impose in the Grantee’s Incentive
Agreement. These restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, upon the satisfaction of
Performance Criteria, upon the satisfaction of continued service requirements,
or otherwise, as determined by the Committee and set forth in the Grantee’s
Incentive Agreement.
Section 4.3    Settlement of RSUs
RSUs will become payable to a Grantee at the time or times set forth in the
Incentive Agreement, which may be upon or following vesting of the Incentive
Award. RSUs may be paid in cash, Shares or a combination thereof, as determined
by the Committee and set forth in the Grantee’s Incentive Agreement, subject to
any applicable Withholding Taxes.
Section 4.4    No Rights as a Shareholder
The Grantee will have no rights as a shareholder with respect to any Incentive
Award of RSUs until such time as Shares are paid and delivered to the Grantee in
settlement of the RSUs pursuant to the terms of Grantee’s Incentive Agreement.
Section 4.5    Dividend Equivalents
If the Committee provides in the Grantee’s Incentive Agreement, a grant of RSUs
may include Dividend Equivalent Rights. Dividend Equivalent Rights (a) may be
paid currently or credited to an account for the Grantee, (b) may be settled in
cash or Shares, (c) need not be subject to the same restrictions on
transferability and forfeitability as the RSUs with respect to which the
Dividend Equivalent Rights are granted, and (d) will be subject to such terms
and conditions as prescribed for the Dividend Equivalent Rights in the Grantee’s
Incentive Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 5.
OTHER AWARDS
Section 5.1    Grant of Other Stock-Based Awards
Other Stock-Based Awards may be awarded by the Committee to any Grantee that are
payable in Shares or in cash, as determined in the discretion of the Committee.
Other types of Stock-Based Awards that are payable in Shares include, without
limitation, purchase rights, Shares awarded that are not subject to any
restrictions or conditions, Shares awarded subject to the satisfaction of
specified Performance Criteria, convertible or exchangeable debentures, other
rights convertible into Shares, Incentive Awards valued by reference to the
performance of a specified Affiliate, or a division, business unit, or
department of the Company or an Affiliate, and settlement in cancellation of
rights of any Person with a vested interest in any other plan, fund, program or
arrangement that is or was sponsored, maintained or participated in by the
Company or any Affiliate. The purchase price, if any, for Shares issued pursuant
to an Other Stock-Based Award will be determined by the Committee in its
discretion.
As is the case with other types of Incentive Awards, Other Stock-Based Awards
may be awarded either alone or in addition to, or in tandem with, any other
Incentive Awards. Other Stock-Based Awards that are payable in Shares are not
intended to be deferred compensation subject to taxation under Code
Section 409A, unless otherwise determined by the Committee at the time of grant.
Section 5.2    Grant of Cash Awards
Cash Awards may be awarded by the Committee to any Grantee as determined in the
discretion of the Committee to be consistent with the goals of the Company or
Affiliate. Any Cash Award may be granted as an element of, or supplement to, any
other Incentive Award under the Plan.
Section 5.3    Cash Award and Other Stock-Based Award Terms
(a)    Grant. Each grant of a Cash Award or Other Stock-Based Award will be
evidenced by an Incentive Agreement. All terms and conditions of a Cash Award or
Other Stock-Based Award will be determined by the Committee and set forth in the
Grantee’s Incentive Agreement. An Other Stock-Based Award or Cash Award will
also be available as a payment form in the settlement of other Incentive Awards,
as standalone payments and as payment in lieu of compensation to which a Grantee
is otherwise entitled. Any Other Stock-Based Award or Cash Award may be paid in
Shares, cash or other property, as the Committee determines and, subject to the
provisions of the Plan, the Committee will determine the terms and conditions of
each such Incentive Award, including any purchase price, Performance Criteria,
transfer restrictions, vesting conditions, and payment terms, which will be set
forth in the Incentive Agreement.
(b)    Purchase Price. Except if a Cash Award or Other Stock-Based Award is
(i) granted in substitution for an outstanding Incentive Award or (ii) delivered
upon exercise of a Stock Option, but only to the extent permitted under the
Plan, the amount of consideration required to be received by the Company will be
either (A) no consideration other than services rendered (in the case of
authorized and unissued Shares), or to be rendered, by the Grantee, or (B) as
otherwise specified in the Incentive Agreement; provided however, that any such
grant is permitted under Applicable Law.
(c)    Performance Criteria and Other Terms. The Committee may specify
Performance Criteria or other terms for (i) vesting of a Cash Award or Other
Stock-Based Award and (ii) payment thereof to the Grantee, as the Committee may
determine in its discretion pursuant to Section 6.
Section 5.4    Dividend Equivalent Rights
The Committee may grant a Dividend Equivalent Right to any Grantee, either as a
component of another Incentive Award or as a separate Incentive Award. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional Shares (which may
thereafter accrue additional dividend equivalents). Any such reinvestment will
be at the Fair Market Value




--------------------------------------------------------------------------------

Exhibit 10.1


at the time thereof. Dividend Equivalent Rights may be settled in cash or
Shares, or a combination thereof, in a single payment or in installments. The
terms and conditions of a Dividend Equivalent Right will be specified in the
respective Incentive Agreement.
SECTION 6.
PERFORMANCE BASED AWARDS AND PERFORMANCE CRITERIA
Section 6.1    Performance Criteria
As determined by the Committee at the time of grant, a Performance-Based Award
may be granted subject to performance objectives relating to one or more of the
following Performance Criteria:
(a)    earnings (including, without limitation, total shareholder return,
earnings per Share or earnings before or after taxes);
(b)    return measures (including, without limitation, return on invested
capital, return on assets, capital, equity, investment or sales);
(c)    cash flow (including, without limitation, operating cash flow, free cash
flow or cash flow return on capital or investments);
(d)    share price (including, without limitation, growth measures and total
shareholder return);
(e)    operating metrics; (including, without limitation, operational downtime,
rig utilization, days sales outstanding, project completion time, budget goals,
and similar matters);
(f)    safety performance and/or incident rate;
(g)    technology, efficiency, corporate responsibility or human resources
management targets;
(h)    strategic team goals; and
(i)    any other performance criteria, objective or goal that has been approved
by the Committee in its discretion.
Performance Criteria may be (1) applied to the Company, any Subsidiary, or any
division or operating unit of the Company or a Subsidiary; and (2) stated in
absolute terms or relative to comparison companies or indices.
The Performance Criteria (1) will be specified in the applicable Incentive
Agreement; (2) need not be applicable to all Incentive Awards; and (3) may be
particular to an individual Grantee’s function, Affiliate or business unit. The
Committee may establish the Performance Criteria of the Company, any Affiliate
or business unit, as determined and designated by the Committee, in its
discretion, in the Grantee’s Incentive Agreement for the Performance-Based
Award.
Section 6.2    Adjustments of Performance-Based Awards
The Committee may provide in any Performance-Based Award that any evaluation of
performance will exclude or otherwise objectively adjust for any specified event
that occurs during a Performance Period, including, without limitation, the
following: (a) asset write-downs or impairment charges; (b) litigation or claim
judgments or settlements; (c) the effect of changes in tax laws, accounting
principles or other Applicable Law, or provisions affecting reported results;
(d) accruals and charges for reorganization and restructuring programs;
(e) acquisitions or divestitures; (f) foreign exchange gains and losses;
(g) extraordinary nonrecurring items as described in Financial Accounting
Standards Board Accounting Standards Codification Topic 225.20, “Income
Statement - Extraordinary and Unusual Items” (or any successor thereto);
(h) extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the




--------------------------------------------------------------------------------

Exhibit 10.1


applicable year; (i) any gain or loss from a discontinued operation;
(j) goodwill impairment charges; (k) any amounts accrued by the Company or
Subsidiaries pursuant to management bonus plans or cash profit sharing plans and
related employer payroll taxes for the fiscal year; (l) any discretionary or
matching contributions made to a savings and deferred profit-sharing plan or
deferred compensation plan for the fiscal year; (m) interest, expenses, taxes,
depreciation and depletion, amortization and accretion charges;
(n) mark-to-market adjustments for financial instruments; and (o) changes in
business strategy impacting timing and magnitude of financial operating goals,
including, but not limited to, expenses, operating cash flow, and balance sheet
goals.
Unless otherwise determined by the Committee, the Performance Criteria in
respect of a Performance-Based Award will be deemed to exclude the impact of the
following events or occurrences for such Performance Period: (i) the effect of
changes in tax law or other such laws or regulations affecting reported results;
(ii) any change in accounting principles; and (iii) events of force majeure
beyond the Company’s control, such as acts of God, wars (declared or
undeclared), insurrections, hostilities, strikes, lockouts, riots, floods,
fires, storms, industrial disturbances, acts of the public enemy, sabotage,
blockades, landslides, lightning, earthquakes, washouts, arrests and restraints
of rulers and peoples, civil disturbances, explosions, breakage or accidents to
machinery, equipment, facilities or lines of pipe and subsequent repairs,
freezing of wells, pipe or other facilities, partial or entire failure of wells,
pipe or other facilities, and action or restraint by court order or public or
governmental authority.
Section 6.3    Discretionary Adjustments
The Committee may increase or decrease the payment for any Performance-Based
Award after the commencement of the Performance Period. The Committee may
exercise discretion to determine that the portion of a Performance-Based Award
actually earned, vested or payable (as applicable) will be more or less than the
portion that would be earned, vested or payable based solely upon application of
the applicable Performance Criteria as set forth in the Grantee’s Incentive
Agreement.
SECTION 7.
PROVISIONS RELATING TO PLAN PARTICIPATION
Section 7.1    Incentive Agreement
(a)    Terms. Each Grantee to whom an Incentive Award is granted will be
required to enter into an Incentive Agreement with the Company, in such a form
as is provided by the Committee. The Incentive Agreement will contain specific
terms as determined by the Committee, in its discretion, with respect to the
Grantee’s particular Incentive Award. Such terms need not be uniform among all
Grantees or any similarly situated Grantees. The Incentive Agreement may
include, without limitation, vesting, forfeiture and other provisions particular
to the Grantee’s Incentive Award, as well as, for example, provisions to the
effect that the Grantee (a) will not disclose any confidential information
acquired during Employment with the Company, (b) will abide by all the terms and
conditions of the Plan and such other terms and conditions as may be imposed by
the Committee, (c) will not interfere with the employment or other service of
any employee, (d) will not compete with the Company or become involved in a
conflict of interest with the interests of the Company, (e) will forfeit an
Incentive Award if terminated for Cause, (f) will not be permitted to make an
election under Code Section 83(b) when applicable (or will be subject to certain
restrictions or requirements if making such an election), and (g) will be
subject to any other agreement between the Grantee and the Company regarding
Shares that may be acquired under an Incentive Award including, without
limitation, a shareholders’ agreement, buy-sell agreement, or other agreement
restricting the transferability of Shares by Grantee. An Incentive Agreement
will include such terms and conditions as are determined by the Committee, in
its discretion, to be appropriate with respect to any individual Grantee.
(b)    Clawback or Forfeiture. The Committee may specify in an Incentive
Agreement that the Grantee’s rights, payments, and benefits with respect to an
Incentive Award will be subject to reduction, cancellation, forfeiture, or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of the Incentive Award.
Such events may include, but will not




--------------------------------------------------------------------------------

Exhibit 10.1


be limited to, termination of Employment with or without Cause, violation of
material policies of the Company or its Affiliate, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Grantee,
or other conduct by the Grantee that is detrimental to the business or
reputation of the Company or its Affiliate.
(c)    Consideration. Unless otherwise determined by the Committee and set forth
in the applicable Incentive Agreement, Incentive Awards will be granted for no
cash consideration or for such minimal cash consideration as may be required by
Applicable Law.
Section 7.2    No Employment Rights Conferred
Nothing in the Plan or any instrument executed pursuant to the Plan will create
any Employment rights (including without limitation, rights to continued
Employment) in any Grantee or affect the right of the Company to terminate the
Employment of any Grantee at any time without regard to the existence of the
Plan.
Section 7.3    Securities Requirements
The Company will be under no obligation to effect the registration or
qualification, as applicable, of any Shares to be issued hereunder pursuant to
the Securities Act or any other Applicable Law, or to effect similar compliance
under any state securities laws. Notwithstanding anything herein to the
contrary, the Company will not be obligated to cause to be issued or delivered
any certificates evidencing Shares pursuant to the Plan unless and until the
Company is advised by its counsel that the issuance and delivery of such
certificates is in compliance with all Applicable Law and the requirements of
any securities exchange on which Shares are traded. The Committee may require,
as a condition of the issuance and delivery of certificates evidencing Shares
pursuant to the terms hereof, that the recipient of such Shares make such
covenants, agreements and representations, and that such certificates bear such
legends, as the Committee, in its discretion, deems necessary or desirable.
The Committee may, in its discretion, defer the effectiveness of any exercise or
settlement of an Incentive Award in order to allow the issuance of Shares to be
made pursuant to a registered transaction or pursuant to an exemption from
registration or other methods for compliance available under Applicable Law. The
Committee will inform the Grantee in writing of its decision to defer the
effectiveness of the exercise or settlement of an Incentive Award. During the
period that the effectiveness of the exercise or settlement of an Incentive
Award has been deferred, the Grantee may, by written notice to the Committee,
withdraw any applicable exercise election and obtain the refund of any amount
paid with respect thereto.
If the Shares issuable on exercise or settlement of an Incentive Award are not
registered under the Securities Act or other Applicable Law, the Company may
imprint on the certificate for such Shares the following legend or any other
legend which counsel for the Company considers necessary or advisable to comply
with the Securities Act or any other Applicable Law:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES
LAWS OF ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO ANY APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS OR PURSUANT TO A WRITTEN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
Section 7.4    Transferability
Incentive Awards granted under the Plan will not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined under Code Section 414(p));
provided, however, that only with respect to Incentive Awards consisting of
Nonstatutory Stock Options, the Committee may, in its discretion, authorize all
or a portion of the Nonstatutory




--------------------------------------------------------------------------------

Exhibit 10.1


Stock Options to be granted on terms which permit transfer by the Grantee to (i)
the members of the Grantee’s Immediate Family, (ii) a trust or trusts for the
exclusive benefit of the Grantee’s Immediate Family members, (iii) a partnership
in which the Grantee’s Immediate Family members are the only partners, or (iv)
any other entity owned solely by the Grantee’s Immediate Family members;
provided that (A) there may be no consideration for any such transfer, (B) the
Incentive Agreement pursuant to which such Nonstatutory Stock Options are
granted must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 7.4, (C) subsequent
transfers of transferred Nonstatutory Stock Options will be prohibited except in
accordance with clauses (a) and (b) (above) of this sentence, and (D) there may
be no transfer of any Incentive Award in a listed transaction as described in
IRS Notice 2003-47 (or its successor). Following any permitted transfer, the
Nonstatutory Stock Option will continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer; provided, however,
the term “Grantee” will be deemed to refer to the transferee. The events of
termination of Employment, as set out in Section 7.7 and in the Incentive
Agreement, will continue to be applied with respect to the original Grantee, and
the Incentive Award will be exercisable by the transferee only to the extent,
and for the periods, specified in the Incentive Agreement.
Except as may otherwise be permitted under the Code, in the event of a permitted
transfer of a Nonstatutory Stock Option hereunder, the original Grantee will
remain subject to Withholding Taxes upon exercise. In addition, the Company and
the Committee will have no obligation to provide any notices to any Grantee or
any permitted transferee of an Incentive Award, including, for example, notice
of the expiration of an Incentive Award following the original Grantee’s
termination of Employment.
Except as otherwise provided in Sections 421 or 422 of the Code, an ISO will not
be transferable other than by will or the laws of descent and distribution.
The designation by a Grantee of a beneficiary of an Incentive Award will not
constitute transfer of the Incentive Award. No transfer by will or by the laws
of descent and distribution will be effective to bind the Company unless the
Committee has been furnished with a copy of the deceased Grantee’s enforceable
will or such other evidence as the Committee deems necessary to establish the
validity of the transfer. Any attempted transfer in violation of this Section
7.4 will be void and ineffective. All determinations under this Section 7.4 will
be made by the Committee in its discretion.
Except as provided in this Section 7.4, Incentive Awards may be exercised during
the lifetime of the Grantee only by the Grantee or by the Grantee’s legally
authorized representative as determined by the Committee.
Section 7.5    Rights as a Shareholder
(a)    No Shareholder Rights. Except as otherwise provided in Section 3.1(b) for
the grant of an RSA, a Grantee of an Incentive Award (or a permitted transferee
of such Grantee) will have no rights as a shareholder with respect to any Shares
covered by the Incentive Award until the issuance of a stock certificate or
other record of ownership for such Shares.
(b)    Representation of Ownership. In the case of the exercise of an Incentive
Award by a Person acquiring the right to exercise such Incentive Award by reason
of the death or Disability of a Grantee, the Committee may require reasonable
evidence as to the ownership of such Incentive Award or the authority of such
Person. The Committee may also require such consents and releases of taxing
authorities as it deems advisable.
Section 7.6    Change in Stock and Adjustments
(a)    Changes in Law or Circumstances. Subject to (i) Section 7.8 (which only
applies in the event of a Change in Control) and (ii) Section 7.6(c) (which
relates to adjustments following a Recapitalization of the Company or a
subdivision or consolidation of Shares), in the event of any change in
Applicable Law or any change in circumstances which results in or would result
in dilution of any rights granted under the Plan, or which otherwise warrants an
equitable adjustment because it interferes with the intended operation of the
Plan, then, if the Board or Committee should so determine, in its discretion,
that such change equitably requires an adjustment in the number or kind of
capital stock or other securities or property theretofore




--------------------------------------------------------------------------------

Exhibit 10.1


subject, or which may become subject, to issuance or transfer under the Plan or
in the terms and conditions of outstanding Incentive Awards, such adjustment
will be made in accordance with such determination. Such adjustments may include
changes with respect to (i) the aggregate number of Shares that may be issued
under the Plan, (ii) the number of Shares subject to Incentive Awards, and (iii)
the Option Price or other price per Share for outstanding Incentive Awards, but
will not result in the grant of any Stock Option with an exercise price that is
less than 100% of the Fair Market Value per Share on the Date of Grant. The
Board or the Committee will give notice to each applicable Grantee of such
adjustment, which will be effective and binding.
(b)    Exercise of Corporate Powers. The existence of the Plan or outstanding
Incentive Awards hereunder will not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or an Affiliate, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding
whether of a similar character or otherwise.
(c)    Recapitalization of the Company or Subdivision or Consolidation of
Shares.
(1)    In the event that the Company subdivides or consolidates Shares as
discussed in the following paragraphs of this Section 7.6(c)(1), then the terms
of an Incentive Award and the number of Shares authorized pursuant to Section
1.4 will be subject to adjustment in accordance with the following provisions:
(A)If, at any time, or from time to time, the Company will subdivide as a whole
(by reclassification, by a Share split, by the issuance of a distribution on
Shares payable in Shares, or otherwise) the number of Shares then outstanding
into a greater number of Shares, then: (1) the maximum number of Shares
available for the Plan or in connection with Incentive Awards as provided in
Section 1.4 will be increased proportionately, and the kind of shares or other
securities available for the Plan will be appropriately adjusted, (2) the number
of Shares (or other kind of shares or securities) that may be acquired under any
then outstanding Incentive Award will be increased proportionately, and (3) the
price (including the exercise price) for each Share (or other kind of shares or
securities) subject to then outstanding Incentive Awards will be reduced
proportionately, all without changing the aggregate purchase price or value as
to which outstanding Incentive Awards remain exercisable or subject to
restrictions; or
(B)If, at any time, or from time to time, the Company will consolidate as a
whole (by reclassification, by reverse Share split, or otherwise) the number of
Shares then outstanding into a lesser number of Shares, then: (1) the maximum
number of Shares available for the Plan or in connection with Incentive Awards
as provided in Section 1.4 will be decreased proportionately, and the kind of
Shares or other securities available for the Plan will be appropriately
adjusted, (2) the number of Shares (or other kind of Shares or securities) that
may be acquired under any then outstanding Incentive Award will be decreased
proportionately, and (3) the price (including the exercise price) for each Share
(or other kind of Shares or securities) subject to then outstanding Incentive
Awards will be increased proportionately, all without changing the aggregate
purchase price or value as to which outstanding Incentive Awards remain
exercisable or subject to restrictions.
(C)Whenever the number of Shares subject to outstanding Incentive Awards and the
price for each Share subject to outstanding Incentive Awards are required to be
adjusted as provided in this Section 7.6(c)(1) the Committee will promptly
prepare a notice setting forth, in reasonable detail, (1) the event requiring
adjustment, (2) the amount of the adjustment, (3) the method by which such
adjustment was calculated, and (4) the change in price and the number of Shares,
other securities, cash or property purchasable subject to each Incentive Award,
after giving effect to such adjustments. The Committee will promptly provide
each affected Grantee with such notice.
(D)Adjustments under Section 7.6(c)(1)(A) and (B) above will be made by the
Committee, and its determination as to what adjustments will be made and the
extent thereof, will be final, binding and conclusive. No fractional interest
will be issued under the Plan on account of any such adjustments.




--------------------------------------------------------------------------------

Exhibit 10.1


(2)    If the Company undergoes a Recapitalization without the occurrence of a
Change in Control, the number and class of Shares covered by an Incentive Award
previously granted and outstanding at such time will be adjusted so that such
Incentive Award will thereafter cover the number and class of Shares and
securities to which the holder would have been entitled pursuant to the terms of
the Recapitalization if, immediately prior to the Recapitalization, the holder
had been the holder of record of the number of Shares then covered by such
Incentive Award and, moreover, the Share limitations provided in Section 1.4
will be adjusted in a manner consistent with the Recapitalization.
(d)    Issue of Common Stock by the Company. Except as hereinabove expressly
provided in this Section 7.6 and subject to Section 7.8 in the event of a Change
in Control, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon any conversion of shares or
obligations of the Company convertible into such shares or other securities,
will not affect, and no adjustment by reason thereof will be made with respect
to, the number of, or Option Price or Fair Market Value of, any Incentive Awards
then outstanding under previously granted Incentive Awards; provided, however,
in such event, Shares attributable to RSAs will be treated in the same manner
for such purpose as outstanding unrestricted Shares.
(e)    Assumption under the Plan of Outstanding Stock Options. Notwithstanding
any other provision of the Plan, the Board or the Committee, in its discretion,
may authorize the assumption and continuation under the Plan of outstanding and
unexercised stock options or other types of stock-based incentive awards that
were granted under a stock option plan (or any other type of stock incentive
plan or agreement) that is or was maintained by a corporation or other entity
that was merged into, consolidated with, or whose stock or assets were acquired
by, the Company as the surviving corporation. Any such action will be upon such
terms and conditions as the Board or the Committee, in its discretion, may deem
appropriate, including provisions to preserve the holder’s rights under the
previously granted and unexercised stock option or other stock-based incentive
award; such as, for example, retaining an existing exercise price under an
outstanding stock option. Any such assumption and continuation of any such
previously granted and unexercised incentive award will be treated as an
outstanding Incentive Award under the Plan and will thus count against the
number of Shares reserved for issuance pursuant to Section 1.4. In addition, any
Shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company will reduce the Shares available for
grants as provided in Section 1.4.
(f)    Assumption of Incentive Awards by a Successor. Subject to the accelerated
vesting and other provisions of Section 7.8 that apply in the event of a Change
in Control, in the event of an Equity Restructuring, the Committee may determine
that each Grantee will be entitled to receive, in lieu of the number of Shares
subject to Incentive Awards, such shares of capital stock or other securities or
property as may be issuable or payable with respect to or in exchange for the
number of Shares which the Grantee would have received had the Grantee exercised
the Incentive Award immediately prior to such Equity Restructuring, together
with any adjustments (including, without limitation, adjustments to the Option
Price and the number of Shares issuable on exercise of outstanding Stock
Options). For this purpose, Shares attributable to RSAs will be treated in the
same manner as unrestricted outstanding Shares.
Notwithstanding the previous paragraphs of this Section 7.6(f), but subject to
the accelerated vesting and other provisions of Section 7.8 that apply in the
event of a Change in Control, to the extent applicable, in the event of an
Equity Restructuring, the Committee will have the right and power to effectuate
one or more of the following alternatives in its discretion, with respect to
outstanding Incentive Awards, which may vary among individual Grantees and may
vary among Incentive Awards held by any individual Grantee:
(1)    cancel, effective immediately prior to the occurrence of the Equity
Restructuring, an outstanding Incentive Award (whether or not then exercisable)
and, in full consideration of such cancellation, pay to the Grantee an amount in
cash equal to the excess of (A) the value, as determined by the Board or the
Committee, of the property (including cash) received by the holders of Common
Stock as a result of such Equity Restructuring over (B) the exercise price of
such Incentive Award, if any; provided, however, this subsection (i) will be
inapplicable to an Incentive Award granted within six (6) months before the
occurrence of the Equity Restructuring if (A) the Grantee is an Insider, (B) the
Company is subject to Section 16 of the




--------------------------------------------------------------------------------

Exhibit 10.1


Exchange Act, and (C) such disposition is not exempt under Rule 16b-3 (or other
rules preventing liability of the Insider under Section 16(b) of the Exchange
Act) and, in that event, the provisions hereof will be applicable to such
Incentive Award after the expiration of six (6) months from the Date of Grant;
or
(2)    provide for the exchange or substitution of each Incentive Award
outstanding immediately prior to such Equity Restructuring (whether or not then
exercisable) for another award with respect to the Common Stock or other
property for which such Incentive Award is exchangeable and, incidental thereto,
make an equitable adjustment as determined by the Board or the Committee, in its
discretion, in the Option Price or exercise price of the Incentive Award, if
any, or in the number of Shares or amount of property (including cash) subject
to the Incentive Award; or
(3)    provide that thereafter upon the exercise of an Incentive Award that was
previously granted, the Grantee will be entitled to purchase or receive under
such Incentive Award, in lieu of the number of Shares then covered by such
Incentive Award, the number and class of shares of stock or other securities or
property (including, without limitation, cash) to which the Grantee would have
been entitled pursuant to the terms of the agreement of the Equity Restructuring
if, immediately prior to such Equity Restructuring, the Grantee had been the
holder of record of the number of Shares then covered by such Incentive Award;
provided, however, if such consideration is not solely common stock of the
successor corporation, the Board or the Committee may, with the consent of the
successor corporation, provide for the consideration to be received to be solely
common stock of the successor corporation that is equal to the Fair Market Value
of the per Share consideration received by the holders of Shares as the result
of the Equity Restructuring; or
(4)    effect one or more of the following alternatives in an equitable and
appropriate manner to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, which
alternatives may vary among individual Grantees and which may vary among
Incentive Awards held by any individual Grantee: (A) accelerate the time at
which Stock Options or SARs then outstanding may be exercised so that such
Incentive Awards may be exercised in full for a limited period of time on or
before a specified date (before or after the Equity Restructuring) fixed by the
Committee, after which specified date all such unexercised Incentive Awards and
all rights of Grantees thereunder will terminate, or (B) require the mandatory
surrender by all or selected Grantees of some or all of the outstanding Stock
Options or SARs held by such Grantees (irrespective of whether such Incentive
Awards are then exercisable under the provisions of the Plan) as of a date,
before or after such Equity Restructuring, that is specified by the Board or the
Committee, in which event the Board or the Committee will thereupon cancel such
Incentive Awards and the Company will pay (or cause to be paid) to each Grantee
an amount of cash per share equal to the excess, if any, of the amount
calculated by the Board or the Committee, in its discretion as exercised in good
faith, as the then Fair Market Value of the Shares subject to such Incentive
Awards over the exercise price(s), if any, under such Incentive Awards for such
Shares; or
(5)    provide for assumption of the Plan and such outstanding Incentive Awards
by the surviving entity or its parent.
The Board or Committee, in its discretion, will have the authority to take
whatever action it deems to be necessary or appropriate to preserve the rights
of Grantees holding outstanding Incentive Awards and to effectuate the
provisions of this Section 7.6(f).
Section 7.7    Termination of Employment
(a)    Committee Discretion. Pursuant to the terms of the Incentive Agreement or
otherwise, the Committee will determine how the disability, death, retirement,
authorized leave of absence or any other change or purported change in a
Grantee’s Employment status affects an Incentive Award (including acceleration
or waiver of vesting requirements) and the extent to which, and the period
during which, the Grantee, the Grantee’s legal representative, conservator,
guardian or beneficiary may exercise rights under the Incentive Award, if
applicable. Subject to the conditions and limitations of the Plan and Applicable
Law, in the event that a Grantee ceases to be an Employee for whatever reason,
the Committee and Grantee may mutually agree with respect to any outstanding
Incentive Award then held by the Grantee (i) for an acceleration or other
adjustment in any vesting schedule applicable to the Incentive Award; (ii) for a




--------------------------------------------------------------------------------

Exhibit 10.1


continuation of the exercise period following termination for a longer period
than is otherwise provided under such Incentive Award; or (iii) to any other
change in the terms and conditions of the Incentive Award. In the event of any
such change to an outstanding Incentive Award, a written amendment to the
Grantee’s Incentive Agreement will be required. No amendment to a Grantee’s
Incentive Award will be made to the extent compensation payable pursuant thereto
as a result of such amendment would be considered deferred compensation that is
subject to taxation under Code Section 409A, unless otherwise determined by the
Committee.
Unless expressly provided in the Grantee’s Incentive Agreement or as otherwise
determined by the Committee:
(1)    Termination of Employment for Cause. If the Grantee’s Employment is
terminated for Cause, any unvested portion of any Incentive Award and any vested
but unexercised Incentive Award will immediately expire, and will not be
exercisable to any extent, effective immediately upon such termination of
Employment.
(2)    Termination of Employment for Disability or Death. Unless otherwise
expressly provided in the Grantee’s Incentive Agreement, upon termination of
Employment as a result of the Grantee’s Disability or death, any unvested
portion of any Incentive Award will automatically expire and terminate and no
further vesting will occur after the termination date, and any vested but
unexercised Incentive Award will expire on the earlier of either (i) the
expiration date set forth in the Incentive Agreement or (ii) the one (1) year
anniversary date of the Grantee’s termination of Employment date.
In the case of any vested ISO held by an Employee following termination of
Employment, notwithstanding the definition of “Disability” in this Plan, whether
the Employee has incurred a “Disability” for purposes of determining the length
of the Stock Option exercise period following termination of Employment under
this Section will be determined by reference to Code Section 22(e)(3) to the
extent required by Code Section 422(c)(6). The Committee will determine whether
a Disability for purposes of this Section has occurred.
(3)    Termination of Employment not for Cause, Disability or Death. If the
Grantee’s Employment is terminated for any reason other than for Cause,
Disability or death, any unvested portion of any Incentive Award will
automatically expire and terminate and no further vesting will occur after the
termination date and any vested but unexercised Incentive Award will expire on
the earlier of (i) the expiration date set forth in the Incentive Agreement or
(ii) ninety (90) days after the date of his or her termination of Employment.
Section 7.8    Effect of Termination of Employment for Certain Reasons Following
a Change in Control
Except as may otherwise be specifically provided in a Grantee’s Incentive
Agreement, and notwithstanding any contrary provision in the Plan, if, during
the two-year period immediately following the effective date of a Change in
Control of the Company (a) a Grantee's Employment is terminated by the Company
or any Affiliate without Cause or (b) the Grantee resigns from his or her
Employment for Good Reason in accordance with the process set out below, the
following actions will automatically occur as of the date of the Grantee’s
termination of Employment:
(a)    all of the Grantee’s Stock Options and SARs then outstanding will become
100% vested and immediately and fully exercisable;
(b)    all of the restrictions and conditions of any of the Grantee’s RSAs, RSUs
and any Other Stock-Based Awards or Cash Awards then outstanding will be deemed
satisfied, and the Restriction Period with respect thereto will be deemed to
have expired, and thus each such Incentive Award will become free of all
restrictions and fully vested; and
(c)    all of the Grantee’s Performance-Based Awards will become fully vested
and deemed earned in full at 100% of the target level.




--------------------------------------------------------------------------------

Exhibit 10.1


In the event that any acceleration of vesting pursuant to an Incentive Award or
any other payment or benefit received or to be received by a Grantee under the
Plan in connection with a Change in Control would subject a Grantee to an excise
tax pursuant to Code Section 4999 (which excise tax would be the Grantee’s
obligation) due to the characterization of such acceleration of vesting, payment
or benefit as an “excess parachute payment” under Code Section 280G, the Grantee
may elect, in his or her sole discretion, to reduce the amount of any
acceleration of vesting, payment or benefit called for under the Incentive Award
in order to avoid such characterization.
Section 7.9    Exchange of Incentive Awards
Subject to Section 7.10, the Committee may, in its discretion, grant Incentive
Awards to Grantees on the condition that such Grantees surrender to the
Committee for cancellation such other Incentive Awards (including, without
limitation, Incentive Awards with higher exercise prices) as the Committee
directs. Incentive Awards granted on the condition precedent of surrender of
outstanding Incentive Awards will not count against the limits set forth in
Section 1.4 until such time as such previous Incentive Awards are surrendered
and cancelled. No surrender of Incentive Awards will be made under this Section
7.9 if such surrender causes any Incentive Award to provide for the deferral of
compensation in a manner that is subject to taxation under Code Section 409A,
unless otherwise determined by the Committee.
Section 7.10    Repricing Prohibited
Except as provided in Section 7.6, all outstanding Stock Options and SARs will
not be “repriced” for any reason without the prior approval of the Company’s
shareholders. For purposes of the Plan, a “repricing” means lowering the Option
Price of an outstanding Stock Option or SAR or any other action that has the
same effect or is treated as a repricing under generally accepted accounting
principles, and includes a tandem cancellation of a Stock Option or SAR at a
time when its Option Price exceeds the fair market value of the underlying
Shares and exchange for another Stock Option, SAR, other Incentive Award, other
equity security or a cash payment.
Section 7.11     Lock-Up Period
The Company may, at the request of any underwriter representative or otherwise,
in connection with registering the offering of any Company securities under the
Securities Act, prohibit Grantees from, directly or indirectly, selling or
otherwise transferring any Shares or other Company securities during a period of
up to 180 days following the effective date of a Company registration statement
filed under the Securities Act, or such longer period as determined by the
underwriter.
Section 7.12     Section 83(b) Elections Prohibited
No Grantee may make an election under Code Section 83(b), or any successor
section thereto, with respect to any Incentive Award without the consent of the
Committee, which the Committee may grant or withhold in its discretion.
SECTION 8.
GENERAL
Section 8.1    Effective Date and Grant Period
The Plan will be effective upon the Effective Date, provided that it has been
approved by the shareholders of the Company within twelve (12) months after the
Effective Date. Incentive Awards may be granted under the Plan at any time prior
to receipt of such shareholder approval; provided, however, if the requisite
shareholder approval is not obtained within such 12-month period, any Incentive
Awards granted hereunder will automatically become null and void and of no force
or effect. No Incentive Awards may be granted under the Plan on or after the
date which is ten (10) years following the Effective Date. The Plan will remain
in effect until all Incentive Awards granted under the Plan have been satisfied
or expired.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.2    Funding and Liability of Company
No provision of the Plan will require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made, or otherwise to segregate
any assets. In addition, the Company will not be required to maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for purposes of the Plan. Although
bookkeeping accounts may be established with respect to Grantees who are
entitled to cash, Common Stock or rights thereto under the Plan, any such
accounts will be used merely as a bookkeeping convenience.
Section 8.3    Withholding Taxes
(a)    Tax Withholding. Each Grantee must pay the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with such Grantee’s Incentive Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations based on the minimum statutory withholding rates
(or such other rate as may be determined by the Company after considering any
accounting consequences or costs) from any payment of any kind otherwise due to
a Grantee. Subject to any Company insider trading policy (including blackout
periods), Grantees may satisfy such tax obligations (i) in cash, by wire
transfer of immediately available funds, by check made payable to the order of
the Company, provided that the Company may limit the use of the foregoing
payment forms if one or more of the payment forms below is permitted, (ii) to
the extent permitted by the Committee, in whole or in part by delivery of
Shares, including Shares retained from the Incentive Award creating the tax
obligation, valued at their Fair Market Value, (iii) if there is a public market
for Shares at the time the tax obligations are satisfied, unless the Company
otherwise determines, (A) delivery (including telephonically to the extent
permitted by the Company) of an irrevocable and unconditional undertaking by a
broker acceptable to the Company to deliver promptly to the Company sufficient
funds to satisfy the tax obligations, or (B) delivery by the Grantee to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to satisfy the tax withholding; provided that such amount is paid to
the Company at such time as may be required by the Committee, or (iv) to the
extent permitted by the Company, any combination of the foregoing payment forms
approved by the Committee. If any tax withholding obligation will be satisfied
under clause (ii) of the immediately preceding sentence by the Company’s
retention of Shares from the Incentive Award creating the tax obligation and
there is a public market for Shares at the time the tax obligation is satisfied,
the Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the applicable Grantee’s behalf some or
all of the Shares retained and to remit the proceeds of the sale to the Company
or its designee, and each Grantee’s acceptance of an Incentive Award under the
Plan will constitute the Grantee’s authorization to the Company and instruction
and authorization to such brokerage firm to complete the transactions described
in this sentence.
(b)    ISOs. With respect to Shares received by a Grantee pursuant to the
exercise of an ISO, if such Grantee disposes of any such Shares within (i) two
years from the Date of Grant of such Stock Option or (ii) one year after the
transfer of such Shares to the Grantee, the Company will have the right to
withhold from any salary, wages or other compensation payable by the Company to
the Grantee an amount equal to the Withholding Taxes determined by the Company
to be owed by the Grantee with respect to such disqualifying disposition.
(c)    Employer NICs. In respect of a Grantee who is resident in the United
Kingdom, the Committee may, to the extent it is lawful to do so, require that
that Grantee’s Incentive Agreement includes the Grantee’s irrevocable agreement
that: (i) the Company may recover the whole or any part of any secondary class 1
(employer) National Insurance Contributions from the Grantee; and (ii) at the
request of the Company, the Grantee will elect (using a form approved by Her
Majesty's Revenue and Customs) that the whole or any part of the liability for
any secondary class 1 (employer) National Insurance Contributions will be
transferred to the Grantee.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.4    No Guarantee of Tax Consequences
The Company, Affiliates, Board and the Committee do not make any commitment or
guarantee that any United States federal, state, local, or foreign tax treatment
will apply or be available to any Person participating or eligible to
participate hereunder.
Neither the Company, any Affiliate, the Board, nor the Committee will be liable
to any Grantee or any other Person as to any expected or realized tax
consequences for any Grantee or other Person due to the grant, exercise, lapse
of restriction, vesting, distribution, payment or other taxable event involving
any Incentive Award. Although the Company and its Affiliates may endeavor to (a)
qualify an Incentive Award for favorable tax treatment in a jurisdiction or
(b) avoid adverse tax treatment for an Incentive Award, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment.
Section 8.5    Designation of Beneficiary by Grantee
Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his or her death before he or she receives any or all of
such benefit. Each such designation will revoke all prior designations by the
same Grantee, must be in the form prescribed by the Committee, and will be
effective only when filed by the Grantee in writing with the Committee (or its
delegate), and received and accepted during the Grantee’s lifetime. In the
absence of any such valid beneficiary designation, benefits remaining unpaid at
the Grantee’s death will be paid as follows: (i) if a Grantee leaves a surviving
spouse, payment will be made to such surviving spouse on behalf of the Grantee;
and (ii) if a Grantee leaves no surviving spouse, payment will be made to (A) if
there is administration of such Grantee’s estate, the executor or administrator
of such estate, upon receipt by the Committee of supporting evidence from the
estate that is satisfactory to the Committee, or (B) if there is no
administration of such Grantee’s estate, such Grantee’s heirs at law as
determined by a court of competent jurisdiction, in such proportion as
determined by such court in its signed court order that is received by, and
satisfactory to, the Committee.
Section 8.6    Deferrals
Subject to any requirements that apply to preclude taxation under Code
Section 409A, the Committee, in its discretion, may permit a Grantee to defer
the receipt of the payment of cash or the delivery of Shares under the terms of
his or her Incentive Agreement that would otherwise be due and payable by virtue
of the lapse or waiver of restrictions with respect to RSAs, RSUs or another
form of Incentive Award.
Section 8.7    Amendment and Termination of Plan
The Board or Committee will have the power and authority to terminate or amend
the Plan at any time in its discretion; provided, however, the Company will
obtain shareholder approval of any Plan amendment to the extent necessary or
desirable to comply with Applicable Law. For example, the Board or Committee
will not, without the approval of the shareholders of the Company within the
time period required by Applicable Law:
(a)    except as provided in Section 7.6, increase the maximum number of Shares
that may be issued under the Plan pursuant to Section 1.4;
(b)    amend the requirements as to the class of Grantees eligible to purchase
Shares under the Plan;
(c)    extend the term of the Plan; or
(d)    while the Company is a Publicly Held Corporation (i) decrease the
authority granted to the Committee under the Plan in contravention of Rule 16b-3
under the Exchange Act (to the extent Section 16 of the Exchange Act is
applicable to the Company) or (ii) delete or limit the provisions of Section
7.10 (repricing prohibition).
In addition, to the extent that the Committee determines that (a) the listing
qualification requirements of any United States or foreign national securities
exchange or quotation system on which the Common Stock is




--------------------------------------------------------------------------------

Exhibit 10.1


then listed or quoted, if applicable, or (b) any provision of the Code or other
Applicable Law, require shareholder approval in order to maintain compliance
with such listing requirements or to maintain any favorable tax advantages or
qualifications, then the amendment of the Plan will not be effective unless
approved by the requisite vote of the shareholders of the Company entitled to
vote thereon.
Subject to the provisions of the last paragraph of this Section 8.7, no
amendment, modification, suspension, discontinuance or termination of the Plan
will impair the rights of any Grantee under any Incentive Award previously
granted under the Plan without such Grantee’s consent; provided, however, such
consent will not be required with respect to any Plan amendment, modification or
other such action if the Committee determines, in its sole discretion, that such
amendment, modification or other such action is not reasonably likely to
significantly reduce or diminish the benefits provided to the Grantee under such
Incentive Award.
The Committee may waive any conditions or restrictions under, amend or modify
the terms and conditions of, or cancel or terminate any outstanding Incentive
Award at any time and from time to time; provided, however, subject to Section
7.10 and the provisions of the last paragraph of this Section 8.7 and the
provisions of the applicable Incentive Agreement, no such amendment,
modification, cancellation or termination will impair the rights of a Grantee
under an Incentive Award without such Grantee’s consent; provided, however, such
consent will not be required with respect to any amendment, modification or
other such action if the Committee determines, in its sole discretion, that such
amendment, modification or other such action is not reasonably likely to
significantly reduce or diminish the benefits provided to the Grantee under such
Incentive Award.
Notwithstanding any other provision of the Plan or any Incentive Agreement to
the contrary, the Committee may, in its sole discretion and without the consent
of any Grantee, amend the Plan or any Incentive Agreement, to take effect
retroactively or otherwise, as it deems to be necessary in order for the
Company, the Plan, the Incentive Award or the Incentive Agreement to satisfy or
conform to any Applicable Law, or to meet the requirements of any applicable
accounting standard.
Section 8.8    Requirements of Law and Securities Exchanges
The granting of Incentive Awards and the issuance or delivery of Shares under
the Plan will be subject to all Applicable Law, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Certificates evidencing Shares delivered under the Plan (to the extent that such
Shares are so evidenced) may be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules and regulations
of the Securities and Exchange Commission, any securities exchange or
transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation, and any other Applicable Law. The Committee
may cause a legend or legends to be placed upon such certificates to make
appropriate reference to such restrictions.
The Company will not be required to sell or issue any Shares under any Incentive
Award if the sale or issuance of such Shares would constitute a violation by the
Grantee or any other individual exercising the Incentive Award, or the Company,
of any provision of any Applicable Law. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
any Shares subject to an Incentive Award upon any securities exchange or under
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with, the issuance, purchase or sale of Shares hereunder, no
Shares may be issued, purchased or sold to the Grantee or any other individual
pursuant to an Incentive Award unless such listing, registration, qualification,
consent or approval will have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby will in no way
affect the date of termination of the Incentive Award. The Company will not be
obligated to take any affirmative action in order to cause the exercise of an
Incentive Award or the issuance of Shares pursuant to the Plan to comply with
any Applicable Law. As to any jurisdiction that expressly imposes the
requirement that an Incentive Award will not be exercisable until the Shares
covered thereby are registered or are exempt from registration, the exercise of
such Incentive Award (under circumstances in which the Applicable Law of such
jurisdiction apply) will be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.




--------------------------------------------------------------------------------

Exhibit 10.1


The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Committee or the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
will relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority has not been obtained.
Section 8.9    Clawback
All Incentive Awards (including any proceeds, gains or other economic benefit
the Grantee actually or constructively receives upon receipt or exercise of any
Incentive Award or other receipt or resale of any Shares underlying the
Incentive Award) will be subject to any Company clawback policy as may be
notified to the Grantee from time to time, including any clawback policy adopted
to comply with any Applicable Law (including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act) as set forth in such clawback
policy or the Incentive Agreement. Any such policy may subject a Grantee’s
Incentive Awards, and amounts paid or realized with respect to Incentive Awards,
under the Plan to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, such events including but not
limited to, an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy.
Section 8.10     Treatment for Other Compensation Purposes
The amount of any compensation received or deemed to be received by a Grantee
pursuant to an Incentive Award will not be deemed part of a Grantee’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws, and will not be included in or have any effect on the determination of
benefits under any other compensation or benefit plan, program or arrangement of
the Company or an Affiliate, including any retirement, severance, group
insurance, welfare benefits or other benefits plan, unless otherwise expressly
provided in writing in such other plan, program or arrangement.
Section 8.11     No Obligation to Exercise Awards; No Right to Notice of
Expiration Date
An Incentive Award of a Stock Option or a SAR imposes no obligation upon the
Grantee to exercise the Incentive Award. The Company, its Affiliates and the
Committee have no obligation to inform a Grantee of the date on which a Stock
Option or SAR is no longer exercisable except for including such expiration date
in the Grantee’s Incentive Agreement.
Section 8.12     Rule 16b-3 Securities Law Compliance for Insiders
While the Company is a Publicly Held Corporation, transactions under the Plan
with respect to Insiders are intended to comply with all applicable conditions
of Rule 16b-3 under the Exchange Act to the extent Section 16 of the Exchange
Act is applicable to the Company. Any ambiguities or inconsistencies in the
construction of an Incentive Award or the Plan will be interpreted to give
effect to such intention, and to the extent any provision of the Plan or action
by the Committee fails to so comply, it may be deemed null and void by the
Committee, in its discretion, to the extent permitted by Applicable Law.
Section 8.13     Compliance with Code Section 409A
(a)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Code Section 409A (“Section 409A”), such that no
adverse tax consequences, interest, or penalties under Section 409A apply.
Notwithstanding anything in the Plan or any Incentive Agreement to the contrary,
the Committee may, without a Grantee’s consent, amend this Plan or Incentive
Awards, adopt policies and procedures, or take any other actions (including
amendments, policies, procedures and retroactive actions) as are necessary or
appropriate to preserve the intended tax treatment of Incentive Awards,
including any such actions intended to (i) exempt the Plan or any Incentive
Award from Section 409A, or (ii) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Incentive Award’s grant date. The Company makes no
representations or warranties as to an Incentive Award’s tax treatment under
Section 409A or otherwise. The Company and its Subsidiaries will have no
obligation under this Section 8.13 or otherwise to avoid the taxes, penalties or
interest under Section 409A with respect to any Incentive Award and will have no
liability to any Grantee or any other Person




--------------------------------------------------------------------------------

Exhibit 10.1


if any Award, compensation or other benefits under the Plan are determined to
constitute noncompliant “nonqualified deferred compensation” subject to taxes,
penalties or interest under Section 409A.
(b)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Incentive
Award upon a termination of a Grantee’s Employment relationship will, to the
extent necessary to avoid taxes under Section 409A, be made only upon the
Grantee’s “separation from service” (within the meaning of Section 409A),
whether such “separation from service” occurs upon or after the termination of
the Grantee’s Employment relationship. For purposes of the Plan or any Incentive
Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”
(c)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Incentive Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Incentive Award to a “specified
employee” (as defined under Section 409A as determined by the Committee) due to
his or her “separation from service” will, to the extent necessary to avoid
taxes under Code Section 409A(a)(2)(B)(i), be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the
Incentive Agreement) on the day immediately following such six-month period or
as soon as administratively practicable thereafter (without interest) but not
later than 60 days following the end of such six-month period. Any payments of
“nonqualified deferred compensation” under such Incentive Award payable more
than six months following the Grantee’s “separation from service” will be paid
at the time or times the payments are otherwise scheduled to be made.
Section 8.14     Persons Residing Outside of the United States and United
Kingdom
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the Applicable Law or customs in other countries in which the Company or
any of its Affiliates operates or has employees, the Committee, in its
discretion, will have the power and authority to (a) determine which Affiliates
will be covered by the Plan; (b) determine which Persons employed outside the
United States and United Kingdom are eligible to participate in the Plan; (c)
amend or vary the terms and provisions of the Plan and the terms and conditions
of any Incentive Award granted to Persons who reside outside the United States
and United Kingdom; (d) establish subplans and modify exercise procedures and
terms and procedures to the extent such actions are deemed to be necessary or
advisable; and any such subplans and modifications to the terms and procedures
of the Plan that are established under this Section 8.14 will be attached to the
Plan document as appendices or annexes; and (e) take any action, before or after
an Incentive Award is made, that it deems advisable to obtain or comply with any
Applicable Law or regulatory exemptions or approvals.
Section 8.15     No Restriction on Corporate Action
Nothing contained in the Plan will be construed to prevent the Company or any
Affiliate from taking any action which is deemed by the Company or such
Affiliate to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the Plan or any Incentive Award made under the
Plan. No Grantee or other Person will have any claim against the Company, any
Affiliate, the Board or the Committee as a result of any such action.
Section 8.16     Successors to Company
All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder will be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Section 8.17     Miscellaneous Provisions
(a)    No Grantee or other Person will have any claim or right to be granted an
Incentive Award under the Plan. Neither the Plan, nor any action taken
hereunder, will be construed as giving any Grantee any right to be retained in
the Employment or other service of the Company or any Parent or Subsidiary.




--------------------------------------------------------------------------------

Exhibit 10.1


(b)    By accepting any Incentive Award, each Grantee and each Person claiming
by or through a Grantee will be deemed to have indicated his or her complete
acceptance of all the terms and conditions of the Plan and the Incentive
Agreement. Each Grantee acknowledges that the Plan is intended to conform to the
extent necessary with Applicable Law. Notwithstanding anything herein to the
contrary, the Plan and all Incentive Awards will be administered only in
conformance with Applicable Law. To the extent Applicable Law permit, the Plan
and all Incentive Agreements will be deemed amended as necessary to conform to
Applicable Law.
(c)    The proceeds received from the sale of Shares pursuant to the Plan will
be used for general corporate purposes of the Company.
(d)    No fractional Shares will be issued or delivered pursuant to the Plan or
any Incentive Award, and the Company or Committee will determine whether cash,
other securities or other property will be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto will
be cancelled, terminated or otherwise eliminated.
Section 8.18     Severability
If any provision of the Plan or any Incentive Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction as to any
Person or Incentive Award, or would disqualify the Plan or Incentive Award under
any Applicable Law, such provision will be (a) construed or deemed amended to
conform to Applicable Law or (b) if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Incentive Award, such provision will be stricken as to such
jurisdiction, Person or Incentive Agreement, and thereafter the remainder of the
Plan and any such Incentive Agreement will remain in full force and effect.
Section 8.19     Third Parties under UK’s Contracts (Rights of Third Parties Act
1999)
No third party has any rights under the United Kingdom’s Contracts (Rights of
Third Parties) Act 1999 to enforce any term of the Plan.
Section 8.20     Rules of Construction
In the interpretation of the Plan, except where the context otherwise requires:
(a)    “including” or “include” does not denote or imply any limitation;
(b)    “or” has the inclusive meaning “and/or”;
(c)    the singular includes the plural, and vice versa, and each gender
includes each of the others;
(d)    captions or headings are only for reference and are not to be considered
in interpreting the Plan;
(e)    any grammatical form or variant of a term defined in the Plan will be
construed to have a meaning corresponding to the definition of the term set
forth herein;
(f)    the terms “hereof,” “hereto,” “hereunder” and similar terms in the Plan
refer to the Plan as a whole and not to any particular provision of the Plan;
(g)    “Section” refers to a Section of the Plan, unless otherwise stated in the
Plan; and
(h)    a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof.
Section 8.21     Governing Law
The Plan will be interpreted, construed and constructed in accordance with the
laws of England and Wales, without regard to conflict of laws principles.




--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.22     Shareholder Approval
The Plan will be subject to approval by the shareholders of the Company within
twelve (12) months after the date the Plan is adopted by the Board. Such
shareholders’ approval will be obtained in the manner and to the degree required
under Applicable Law.
IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed in its
name and on its behalf by its duly authorized officer, on the date specified
below, to be effective as of the Effective Date.


Ensco plc
By:    /s/ Gilles Luca_____________________
Name:    Gilles Luca    
Title:    Sr. Vice President
Date:    28 March 2018




--------------------------------------------------------------------------------

Exhibit 10.1


ANNEX 1
TO THE
ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN
This Annex 1 to the Plan is intended to be a separate plan which governs
Incentive Awards granted to Consultants and Outside Directors of the Company.
Awards granted pursuant to this Annex 1 are subject to all of the terms and
conditions set forth in the Plan except as modified by the following terms and
provisions which will replace and/or supplement certain terms and provisions of
the Plan as indicated herein.
SECTION 1.
GENERAL PROVISIONS RELATING TO PLAN GOVERNANCE,
COVERAGE AND BENEFITS
Section 1.1    Background and Purpose
The following will replace the second paragraph of Section 1.1 of the Plan but
only with respect to Awards to Consultants and Outside Directors:
The purpose of this Annex 1 is to foster and promote the long-term financial
success of the Company and to increase shareholder value by: (a) encouraging the
commitment of selected key Consultants and Outside Directors, (b) motivating
superior performance of key Consultants and Outside Directors by means of
long-term performance related incentives, (c) encouraging and providing key
Consultants and Outside Directors with a program for obtaining ownership
interests in the Company which link and align their personal interests to those
of the Company’s shareholders, (d) attracting and retaining key Consultants and
Outside Directors by providing competitive compensation opportunities, and
(e) enabling key Consultants and Outside Directors to share in the long-term
growth and success of the Company.
Section 1.2    Definitions
The following definitions replace or supplement the definitions in Section 1.2
of the Plan but only with respect to Awards to Consultants and Outside
Directors:
“Consultant” means an independent agent, consultant, attorney, or any other
individual who is not an Outside Director or an Employee and who, in the opinion
of the Committee, is (i) in a position to contribute to the growth or financial
success of the Company (or any Affiliate), (ii) is a natural person and (iii)
provides bona fide services to the Company (or any Affiliate), which services
are not in connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities.
“Employment” means that the individual is engaged as a Consultant or Outside
Director, by the Company (or any Parent or Subsidiary), or by any corporation
issuing or assuming an Incentive Award in any transaction described in Code
Section 424(a), or by a parent corporation or a subsidiary corporation of such
corporation issuing or assuming such Incentive Award, as the parent-subsidiary
relationship will be determined at the time of the corporate action described in
Code Section 424(a). The term “Employment” will include (i) active performance
of agreed services by a Consultant for the Company (or any Parent or Subsidiary)
or (ii) current membership on the Board by an Outside Director, and termination
of Employment will mean that such Services are no longer being provided by such
Consultant or the individual is no longer an Outside Director, as applicable.
Notwithstanding anything herein to the contrary, for purposes of the Plan, the
termination of Employment of an Consultant or Outside Director will not result
in the payment of any amount hereunder that is subject to, and not exempt under,
Code Section 409A, unless such termination constitutes a “separation from
service” as defined under Code Section 409A.
All determinations hereunder regarding Employment or termination of Employment,
and separation from service for purposes of Code Section 409A, will be made by
the Committee in its discretion.




--------------------------------------------------------------------------------

Exhibit 10.1


“Grantee” will mean any Outside Director or Consultant who is granted an
Incentive Award under the Plan.
“Outside Director” will mean a Director who, at the time of grant of an
Incentive Award, is not an Employee.
“Stock Option” will mean a Nonstatutory Stock Option. For the avoidance of
doubt, in accordance with Code Section 422, only an Employee may be granted an
ISO.
The following definitions in Section 1.2 of the Plan will be amended in the
following ways with respect to Awards to Consultants and Outside Directors:
At the end of the definition of “Committee,” the following paragraph will be
added:
Notwithstanding any other provision of the Plan, any Incentive Awards that are
to be granted under the Plan to Outside Directors will be approved by the Board,
or made in accordance with a policy or program that is approved by the Board;
provided, however, the Committee may recommend such Incentive Awards, policy or
program to the Board for its approval. With respect to grants of Incentive
Awards to Outside Directors, all rights, powers and authorities vested in the
Committee under the Plan with respect thereto will instead be exercised by the
Board, and thus any reference in the Plan to the Committee will be deemed to
include a reference to the Board when acting in such capacity. When the Board
exercises its authority to act in its capacity as the Committee hereunder with
respect to an Incentive Award for an Outside Director, it will so designate with
respect to any action that it undertakes in such capacity.
Section 1.3    Share Reserve of Common Stock Available for Incentive Awards
Shares offered or subject to Incentive Awards granted under this Annex 1 will
count towards the limits set forth in Section 1.4 and Section 1.5. No Incentive
Awards may be granted under this Annex 1 which would cause the limits set forth
in Section 1.4 and Section 1.5 to be exceeded.
Section 1.4    Eligibility
The following provision will replace Section 1.7(a) of the Plan with respect to
Awards to Outside Directors and Consultants:
Incentive Awards may be granted only to an individual who, at the time of grant,
is an Outside Director or Consultant. The Committee will from time to time
designate those Outside Directors and Consultants, if any, to be granted
Incentive Awards under the Plan, the type of Incentive Awards granted, the
number of Shares, Stock Options, rights or units, as the case may be, which will
be granted to each such individual, and any other terms or conditions relating
to the Incentive Awards as it may deem appropriate to the extent consistent with
the provisions of the Plan. A Grantee who has been granted an Incentive Award
may, if otherwise eligible, be granted additional Incentive Awards at any time.




--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 2.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
Section 2.1    Grant of Stock Options
The following provision will replace Section 2.1 of the Plan with respect to
Awards to Outside Directors and Consultants:
The Committee is only authorized to grant Nonstatutory Stock Options to Outside
Directors and Consultants, in accordance with the terms and conditions of the
Plan, and with such additional terms and conditions, not inconsistent with the
Plan, as the Committee will determine in its discretion. Successive grants may
be made to the same Grantee regardless of whether any Stock Option previously
granted to such person remains unexercised. For the avoidance of doubt, the
Committee cannot grant ISOs to Outside Directors and/or Consultants under this
Plan.






